Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

among

 

MCEWEN MINING INC. (as Borrower)

 

and

 

THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT (as Lenders)

 

and

 

ROYAL CAPITAL MANAGEMENT CORP. (as Administrative Agent)

 

dated as of

 

August 10, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.01 Definitions

1

 

 

Section 1.02 Interpretation

19

 

 

Section 1.03 Construction

20

 

 

Section 1.04 Accounting Terms

20

 

 

Section 1.05 Currency

20

 

 

Section 1.06 Permitted Encumbrances

20

 

 

Section 1.07 Knowledge

20

 

 

Section 1.08 Business Days

21

 

 

Section 1.09 Schedules

21

 

 

ARTICLE II THE CREDIT FACILITY

22

 

 

Section 2.01 Credit Facility

22

 

 

Section 2.02 Purpose and Use of the Credit Facility

22

 

 

Section 2.03 Reborrowing

22

 

 

ARTICLE III TERM AND REPAYMENT

22

 

 

Section 3.01 Mandatory Repayment

22

 

 

Section 3.02 Mandatory Prepayments

22

 

 

Section 3.03 Voluntary Prepayment

23

 

 

Section 3.04 Application of Prepayments

23

 

 

ARTICLE IV INTEREST AND FEES

24

 

 

Section 4.01 Interest on Advance

24

 

 

Section 4.02 Changes to Applicable Margin

24

 

 

Section 4.03 Interest on Overdue Amounts

24

 

 

Section 4.04 Calculation and Payment of Interest

24

 

 

Section 4.05 Maximum Interest

25

 

 

ARTICLE V SECURITY

26

 

 

Section 5.01 Security

26

 

 

Section 5.02 Registration

27

 

 

Section 5.03 After-Acquired Property and Further Assurances

27

 

 

Section 5.04 New Subsidiaries

27

 

 

Section 5.05 Security Charging Real Property

28

 

--------------------------------------------------------------------------------


 

Section 5.06 Acknowledgement of Argentine Guarantors

28

 

 

ARTICLE VI CONDITIONS PRECEDENT

28

 

 

Section 6.01 Conditions Precedent to Drawdown

28

 

 

Section 6.02 Waiver of Conditions Precedent

31

 

 

ARTICLE VII DETAILS REGARDING ADVANCE AND PAYMENTS

32

 

 

Section 7.01 Drawdown Notices

32

 

 

Section 7.02 Agent’s Obligations with Respect to the Advance

32

 

 

Section 7.03 Lenders’ and the Agent’s Obligations with Respect to the Advance

32

 

 

Section 7.04 Evidence of Indebtedness

32

 

 

Section 7.05 Payments by the Borrower

33

 

 

Section 7.06 Payments by the Agent

33

 

 

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

34

 

 

Section 8.01 Incorporation and Existence

34

 

 

Section 8.02 Power and Capacity; Authorization, Execution and Delivery;
Enforceability

34

 

 

Section 8.03 No Breach of Constating Documents, Laws or Contracts

35

 

 

Section 8.04 Financial Statements

35

 

 

Section 8.05 No Material Adverse Effect

35

 

 

Section 8.06 No Litigation

36

 

 

Section 8.07 No Default

36

 

 

Section 8.08 Ownership of Property

36

 

 

Section 8.10 Environmental Matters

38

 

 

Section 8.11 Insurance

39

 

 

Section 8.12 Material Contracts

39

 

 

Section 8.13 Taxes

39

 

 

Section 8.14 Labour Matters

40

 

 

Section 8.15 Pension and Benefit Plans

40

 

 

Section 8.16 Subsidiaries; Equity Interests

41

 

 

Section 8.17 Accuracy of Information

42

 

 

Section 8.18 Investment Property

42

 

 

Section 8.19 Solvency

42

 

 

Section 8.20 Sanctions

42

 

 

Section 8.21 Anti-Terrorist Financing and Anti-Money Laundering Laws

43

 

2

--------------------------------------------------------------------------------


 

Section 8.22 Anti-Corruption Laws

43

 

 

Section 8.23 U.S. Mining Properties

44

 

 

Section 8.24 Nature of Representations and Warranties

44

 

 

ARTICLE IX POSITIVE COVENANTS

44

 

 

Section 9.01 Payment of Obligations

44

 

 

Section 9.02 Maintenance of Existence

44

 

 

Section 9.03 Conduct of Business and Maintenance of Property

44

 

 

Section 9.04 Insurance

45

 

 

Section 9.05 Performance of Material Contracts

45

 

 

Section 9.06 Taxes and Withholdings

45

 

 

Section 9.07 Inspection of Property; Books and Records; Discussions

46

 

 

Section 9.08 Environmental Laws

46

 

 

Section 9.09 Use of Proceeds

46

 

 

Section 9.10 Anti-Terrorist Financing and Anti-Money Laundering Laws

46

 

 

Section 9.11 Anti-Corruption Laws

47

 

 

Section 9.12 Sanctions

47

 

 

Section 9.13 Pension and Benefit Plans

48

 

 

Section 9.13 Pension and Benefit Plans

48

 

 

Section 9.14 Further Assurances

48

 

 

ARTICLE X REPORTING REQUIREMENTS

48

 

 

Section 10.01 Financial Statements

49

 

 

Section 10.02 Compliance Certificates; Other Information

49

 

 

Section 10.03 Notices

50

 

 

ARTICLE XI NEGATIVE COVENANTS

51

 

 

Section 11.01 Limitation on Debt

51

 

 

Section 11.02 Limitation on Encumbrances

51

 

 

Section 11.03 Fundamental Change; Nature of Business

51

 

 

Section 11.04 Limitations on Changes to Capital Structure

51

 

 

Section 11.05 Limitation on Investments

51

 

 

Section 11.06 Limitation on Dispositions

52

 

 

Section 11.07 Limitation on Sale and Leasebacks

52

 

 

Section 11.08 Limitation on Distributions

53

 

3

--------------------------------------------------------------------------------


 

Section 11.09 Limitation on Related Party Transactions

53

 

 

Section 11.10 Limitations on Plans

53

 

 

Section 11.11 Limitation on Unfunded Capital Expenditures

54

 

 

Section 11.12 Limitations on Name Change, Location of Assets, Jurisdiction of
Incorporation and Chief Executive Office

54

 

 

Section 11.13 Limitation on Amendments to Material Contracts

54

 

 

Section 11.14 Fiscal Year

54

 

 

Section 11.15 U.S. Bank Accounts

54

 

 

Section 11.16 Limitation on Restrictive Agreements

54

 

 

Section 11.17 Limitation on Hedging Arrangements

55

 

 

Section 11.18 Limitation on Royalty, Stream and Other Arrangements

55

 

 

Section 11.19 Limitation on Executive Compensation

55

 

 

Limitation on Bank Accounts

55

 

 

ARTICLE XII FINANCIAL COVENANTS

55

 

 

Section 12.01 Working Capital

55

 

 

Section 12.02 Minimum Shareholders Equity

55

 

 

ARTICLE XIII EVENTS OF DEFAULT AND REMEDIES

56

 

 

Section 13.01 Events of Default

56

 

 

Section 13.02 Remedies Upon an Event of Default

58

 

 

Section 13.03 Saving

59

 

 

Section 13.04 Agent May Perform

59

 

 

Section 13.05 Right of Set-Off

59

 

 

Section 13.06 Application of Payments

60

 

 

Section 13.07 Third Parties

61

 

 

ARTICLE XIV THE AGENT AND THE LENDERS

61

 

 

Section 14.01 Appointment and Authority

61

 

 

Section 14.02 Rights as a Lender

61

 

 

Section 14.03 No Fiduciary Duty and Exculpatory Provisions

62

 

 

Section 14.04 Reliance by the Agent

62

 

 

Section 14.05 Delegation of Duties

63

 

 

Section 14.06 Sharing of Payments by Lenders

63

 

 

Section 14.07 Administration of Credits

64

 

 

Section 14.08 Indemnification

67

 

4

--------------------------------------------------------------------------------


 

Section 14.09 Replacement of Agent

67

 

 

Section 14.10 Non-Reliance on Agent and Other Lenders

68

 

 

Section 14.11 Collective Action of the Lenders

68

 

 

Section 14.13 Defaulting Lenders

68

 

 

Section 14.14 Administrative Agent May File Proofs of Claim

69

 

 

Section 14.15 Provisions Operative Between Lenders and Agent Only

70

 

 

ARTICLE XV CHANGE OF CIRCUMSTANCE

70

 

 

Section 15.01 Change in Law

70

 

 

Section 15.02 Taxes

71

 

 

Section 15.03 Illegality

73

 

 

Section 15.04 Replacement of Lenders

73

 

 

ARTICLE XVI COSTS, EXPENSES AND INDEMNITIES

75

 

 

Section 16.01 Costs and Expenses

75

 

 

Section 16.02 Indemnity by the Borrower

75

 

 

Section 16.03 Reimbursement by the Lenders

76

 

 

Section 16.04 Funding Indemnity

76

 

 

Section 16.05 Waiver of Consequential Damages

77

 

 

Section 16.06 Payments

77

 

 

Section 16.07 Releases

77

 

 

ARTICLE XVII SUCCESSORS AND ASSIGNS; ASSIGNMENT AND PARTICIPATION

77

 

 

Section 17.01 Successors and Assigns

77

 

 

Section 17.02 Assignments by Lenders

78

 

 

Section 17.03 Effect of Assignment

79

 

 

Section 17.04 Register

79

 

 

Section 17.05 Participations

79

 

 

Section 17.06 Certain Pledges

80

 

 

ARTICLE XVIII MISCELLANEOUS

80

 

 

Section 18.01 Notices

80

 

 

Section 18.02 Waiver and Cumulative Remedies

81

 

 

Section 18.03 Amendments

82

 

 

Section 18.04 Judgment Currency

82

 

 

Section 18.05 Survival

82

 

5

--------------------------------------------------------------------------------


 

Section 18.06 Counterparts; Effectiveness

82

 

 

Section 18.07 Severability

83

 

 

Section 18.08 Governing Law; Jurisdiction

83

 

 

Section 18.09 Confidentiality

84

 

 

Section 18.10 Time of the Essence

84

 

6

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is dated as of August 10, 2018

 

BETWEEN:

 

 

 

 

MCEWEN MINING INC.

 

 

 

as Borrower

 

 

 

- and -

 

 

 

THE LENDERS FROM TIME TO TIME PARTY TO
THIS AGREEMENT

 

 

 

as Lenders

 

 

 

- and -

 

 

 

ROYAL CAPITAL MANAGEMENT CORP.

 

 

 

as Administrative Agent

 

RECITALS

 

WHEREAS, the Borrower has requested, and the Lenders party hereto have agreed to
establish, the Credit Facility described in this Agreement in favour of the
Borrower on and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

Definitions and Interpretation

 

Section 1.01                            Definitions. In this Agreement, the
following terms shall have the meanings set forth below:

 

“Additional Compensation” is defined in Section 15.01(b).

 

“Administrative Agent” and “Agent” mean Royal Capital Management Corp. in its
capacity as administrative agent for the Lenders under this Agreement, and any
successor administrative agent appointed in accordance with this Agreement.

 

“Advance” means the extension of credit under this Agreement by way of an
advance in United States Dollars which accrues interest calculated with
reference to the Reference Rate.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is controlled by, or
is under common Control with, such Person.

 

“Agent’s Office” means 2 Bloor Street East, Suite 2222, Hudson’s Bay Centre,
Toronto, Ontario, M4W 1A8 or such other office or branch that the Agent may from
time to time designate by notice in writing to the Borrower and the Agent.

 

“Agreement” means this Credit Agreement, including all Schedules to this Credit
Agreement.  In any other Loan Document, the term “Agreement” means the Loan
Document in which the term is used.

 

“Anti-Corruption Laws” means all Applicable Law of any jurisdiction applicable
to the Borrower, the Borrower’s Subsidiaries or any Guarantor from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorist Financing and Anti-Money Laundering Laws” means all Applicable
Law concerning or related to money laundering or financing terrorism and which
are applicable to the Agent, any Lender, any Group Entity or any Affiliate
thereof, including, but not limited to, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), the Proceeds of Crime Law (2018 Revision)
(Cayman Islands), the Anti Money Laundering Regulations (2018 Revision) (Cayman
Islands), the USA Patriot Act (Title III of Pub L.107-56, the Bank Secrecy Act
(31 U.S. code 5311 et. seq.) and the Trading with the Enemy Act (31 C.F.R,
Subtitle B, Chapter V, as amended).

 

“Applicable Law” means: (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction of
by-law (zoning or otherwise); (b) any judgment, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice, request,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the Property of
that Person, in each case whether or not having the force of law.

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by the Lender’s Commitment. Each Lender’s
Applicable Percentage of each Credit Facility as of the date of this Agreement
is specified on Schedule “A”.

 

“Argentine Guarantors” means any company incorporated under the laws of
Argentina that becomes a Guarantor under this Agreement pursuant to Section 5.04
hereunder.

 

“Asset Sale” means any Disposition or series of related Dispositions (excluding
any such Disposition permitted by Section 11.06) that yields gross proceeds to
any Group Entity (valued at the principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds).

 

“Assignment Agreement” is defined in Section 17.02(d).

 

“Bankruptcy and Insolvency Law” means the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Canada Business
Corporations Act, the Winding-up and Restructuring Act (Canada), Ley de
Concursos y Quiebras No. 24,522 (Argentina), Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute
and all other

 

2

--------------------------------------------------------------------------------


 

liquidation, winding-up, bankruptcy, assignment for the benefit of creditors,
conservatorship, moratorium, receivership, insolvency, plan of arrangement,
reorganization, proposal or similar statutes, laws, rules and regulations of
Canada, or any province or territory thereof, the United States of America or
any state or local jurisdiction thereof, or any other applicable jurisdictions,
in effect from time to time.

 

“Benefit Plan” means any  employee benefit plan (other than a Pension Plan)
established, contributed to or maintained by or on behalf of the Borrower, any
Subsidiary of the Borrower or any other Group Entity for the benefit of their
respective employees or former employees under with the Borrower or any other
Group Entity has, or will have, any liability or contingent liability greater
than $1,000,000.

 

“Black Fox Mine” means the Mining Assets owned by 10393444 Canada Inc. more
particularly described in Schedule “J” hereto.

 

“Borrower” means McEwen Mining Inc., a corporation incorporated under the laws
of the state of Colorado, USA.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Toronto, Ontario are authorized or required by law to be
closed for business.

 

“Calculation Date” means the last Business Day of each Fiscal Quarter after the
Closing Date.

 

“Capital Expenditures” with respect to any Person, means the aggregate of all
expenditures by such Person for the acquisition or leasing (pursuant to a
Capital Lease Obligation) of fixed or capital assets, software or additions to
equipment (including replacements, capitalized repairs and improvements) which
are required to be capitalized under GAAP on the balance sheet of such Person.

 

“Capital Lease Obligation” with respect to any Person, means any obligation of
such Person to pay rent or other amounts under any lease or license of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligation is required to be classified and accounted
for as a capital lease or a finance lease under GAAP on the balance sheet of
such Person and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, as to any Person:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the government of Canada or any agency or
instrumentality thereof (provided that the full faith and credit of the
government of Canada is pledged in support thereof) having maturities of not
more than one year from the date of acquisition by such Person;

 

(b)                                 term deposits and certificates of deposit of
any bank organized under the laws of Canada or any foreign jurisdiction having
capital, surplus and undivided profits aggregating in excess of $5,000,000,000,
having maturities of not more than six months from the date of acquisition by
such Person;

 

(c)                                  repurchase obligations with a term of not
more than 90 days for underlying securities of the types described in
(a) entered into with any bank meeting the qualifications specified in (b);

 

3

--------------------------------------------------------------------------------


 

(d)                                 commercial paper issued by any issuer rated
at least A-1 by S&P or at least P-1 by Moody’s (or carrying an equivalent rating
by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally), and in
each case maturing not more than six months after the date of acquisition by
such Person; or

 

(e)                                  investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in (a) through (d) above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the phase-in, adoption or taking effect of any Applicable
Law; (b) any change in any Applicable Law or in its administration,
interpretation, implementation or application by any Governmental Authority.

 

“Change of Control” means

 

(a)                                 an event whereby any Person or group of
persons acting jointly or in concert (within the meaning of such phrase in the
Securities Act (Ontario)):

 

(i)            shall beneficially own or Control, directly or indirectly, Equity
Interests in the capital of the Borrower which have or represent more than 50%
of the votes that may be cast to elect the directors or other persons charged
with the management and direction of the Borrower; or

 

(ii)           succeed in having a sufficient number of nominees elected to the
board of directors of the Borrower that such nominees, when added to any
existing director remaining on the board of directors of the Borrower after such
election who is also a nominee of such Person or group of Persons, will
constitute a majority of the board of directors of the Borrower; or

 

(b)                                 any sale lease exchange or other transfer
(in one transaction or a series of multiple transactions) of all or
substantially all of the assets of the Borrower and its Subsidiaries (other than
to the Borrower or a Subsidiary thereof).

 

“Closing Date” means August 10, 2018 or such other date as shall be agreed upon
in writing by the Agent, on behalf of the Lenders, and the Borrower.

 

“Commitment” means, for each Lender, from time to time, the Lender’s Facility
Commitment, where the context requires, the maximum amount the Advance that the
Lender has agreed to make with respect to the Credit Facility. Each Lender’s
Commitment may change from time to time pursuant to the terms hereof.

 

“Compliance Certificate” means a certificate in the form of Schedule “F” hereto
that is signed by a Responsible Officer of the Borrower and delivered to the
Agent pursuant to Section 10.02(a).

 

“Controlled Group” means an entity, whether or not incorporated, which is under
common control with a Group Entity within the meaning of Section 4001 of ERISA
or is part of a group that includes a Group Entity and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Working Capital” at any date, means the difference between:

 

(a)  all amounts that would, in conformity with GAAP, be classified on a
consolidated balance sheet of the Borrower as current assets of the Borrower and
its Subsidiaries on such date; and

 

(b)  all (i) Debt of the Borrower and its Subsidiaries that, by its terms, is
payable on demand or matures within one year after the date of determination
(excluding any Debt renewable or extendible, at the option of the Borrower or
its Subsidiary, to a date more than one year from such date or arising under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date), and
(ii) other items (including taxes accrued as estimated and trade payables
otherwise excluded from (b) of the definition of Debt) that, in accordance with
GAAP, would be classified on the balance sheet of such Person as current
liabilities of such Person, in each case calculated on a consolidated basis.

 

“Contractual Obligation” of any Person, means any obligation or liability of
such person under any agreement, franchise, lease, security, easement,
servitude, privilege and other rights (other than Permits) acquired from others,
to which such Person is a party or by which it or any of its Property is bound
or may hereafter become a party or be bound, other than the Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
“controlling” and “controlled” have corresponding meanings.

 

“Credit Facility” is defined in Section 2.01(a).

 

“Credit Facility Maturity Date” means August 10, 2021 which is three (3) years
from the Closing Date.

 

“Debt” of any Person at any date, without duplication, means:

 

(a)                                 all indebtedness of such Person for borrowed
money;

 

(b)                                 all obligations of such Person for the
deferred purchase price of property or services (other than (i) trade payables
and accrued expenses incurred in the ordinary course of business and not past
due for more than ninety (90) days after the date on which each such trade
payable or account payable was created, and (ii) any earn-out, purchase price
adjustment or similar obligation until such obligation appears in the
liabilities section of the balance sheet of such Person);

 

(c)                                  all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments;

 

(d)                                 all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the Event of Default are limited to repossession
or sale of such property);

 

(e)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person or any

 

5

--------------------------------------------------------------------------------


 

warrants, rights or options to acquire such Equity Interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(f)                                   all obligations of such Person, contingent
or otherwise, as an account party or applicant under acceptance, letter of
credit or similar facilities in respect of obligations of the kind referred to
in (a) through (e);

 

(g)                                  all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in (a) through (f);

 

(h)                                 all obligations of the kind referred to in
(a) through (g) secured by (or which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Encumbrance on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation;

 

(i)                                     for the purposes of
Section 13.01(e) only, all net obligations of such Person in respect of Hedging
Arrangements valued on any date at the Hedge Termination Value thereof as of
such date; and

 

(j)                                    all debt of any partnership, unlimited
liability company or unincorporated joint venture in which such Person is a
general partner, member or a joint venturer, respectively (unless such Debt is
expressly made non-recourse to such Person).

 

“Default” means any of the events specified in Section 13.01 which constitutes
an Event of Default or which, upon the giving of notice, the lapse of time, or
both, would, unless cured or waived, become an Event of Default.

 

“Default Rate” means 15% per annum.

 

“Defaulting Lender” means any Lender that has, or has a direct or indirect
parent company: (i) that has become the subject of a bankruptcy or insolvency
proceeding under any Bankruptcy and Insolvency Laws; or (ii) for which an
interim receiver, receiver, receiver manager, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets has been appointed.

 

“Disclosed Litigation” is defined in Section 8.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction) of any property (including any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Distributions” is defined in Section 11.08.

 

6

--------------------------------------------------------------------------------


 

“Drawdown” means the Advance by one or more Lenders at the request of the
Borrower.

 

“Drawdown Date” means the Business Day on which the Drawdown occurs pursuant to
the provisions of this Agreement.

 

“Drawdown Request” means a notice substantially in the form of Schedule “C” from
the Borrower to the Agent requesting the Drawdown.

 

“El Gallo Mine” means the El Gallo 1 mine in the municipality of Mocorito, State
of Sinaloa, Mexico.

 

“Eligible Assignee” means any Person (other than a natural person, any Loan
Party or Affiliate of a Loan Party, any Defaulting Lender or Affiliate of a
Defaulting Lender or any Person who would be a Defaulting Lender upon becoming a
Lender) in respect of which (a) all consents required under Section 17.02 have
been obtained and (b) is a Canadian resident for tax purposes.

 

“Encumbrance” means:

 

(a)                                 any security interest, mortgage, debenture,
pledge, hypothecation, assignment (as security), deposit arrangement, lien
(statutory or other), charge, consignment, deed of trust, encumbrance, royalty
interest, adverse claim, defect of title, or other security agreement or trust;

 

(b)                                 the interest of a vendor or a lessor under
any conditional sale agreement, capital or financial lease, or title retention
agreement having substantially the same economic effect as any of the foregoing,
relating to any Property;

 

(c)                                  any purchase option, call or similar right
of a third party in respect of securities;

 

(d)                                 any netting or set-off arrangement (except
one arising by operation of law in the ordinary course), defeasance arrangement
or reciprocal fee arrangement; and

 

(e)                                  any other arrangement having the effect of
providing security,

 

and “Encumbrances”, and “Encumbered” shall have corresponding meanings.

 

“Environmental Claim”  means any Governmental Order, action, suit, demand,
demand letter, claim, notice of violation or non-compliance, notice of liability
or potential liability, investigation, proceeding, lien, fine, penalty, consent
order or consent agreement by or from any Person alleging liability of whatever
kind or nature (including liability or responsibility for the costs of
enforcement proceedings, investigations, cleanup, governmental response, removal
or remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on, or resulting from: (a) the presence, release
of, or exposure to, any Hazardous Material; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any permit,
letter, clearance, consent, waiver, closure, exemption, decision or other action
required under or issued, granted, given, authorized by or made pursuant to
Environmental Law.

 

“Environmental Law”  means any Applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of

 

7

--------------------------------------------------------------------------------


 

natural resources, endangered or threatened species, human health or safety, or
the environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning the presence of, exposure to, or the
management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Material. Without limiting the
foregoing, the term “Environmental Law” includes the following (including their
respective regulations and any comparable provincial or territorial
legislation): Canadian Environmental Protection Act, 1999 (Canada);
Environmental Protection Act (Ontario); Occupational Health and Safety Act
(Ontario); Ontario Water Resources Act (Ontario);Pesticides Act (Ontario), the
Argentine Mining Code - Law No. 1919 and all relevant environmental federal
laws, and provincial and municipal regulations (Argentina) and the  Resource
Conservation and Recovery Act, as now or hereafter amended (42 U.S.C. §6901 et.
seq.); the Clean Air Act, as now or hereafter amended (42 U.S.C. §7401 et.
seq.); the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as now or hereafter amended (42 U.S.C. §9601 et. seq.); the Emergency
Planning and Community Right-to-Know Act of 1986, as now or hereafter amended
(42 U.S.C. §11001 et. seq.); the Federal Hazardous Substances Act, as now or
hereafter amended (15 U.S.C. §1261 et. seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act, as now or  hereafter amended (7 U.S.C. §136 et.
seq.); the Federal Water Pollution Control Act, as now or hereafter amended (33
U.S.C. §1251 et. seq.); the Hazardous Materials Transportation Act, as now or
hereafter amended (49 U.S.C. §1801 et. seq.); the Occupational Safety and Health
Act of 1970, as now or hereafter amended (29 U.S.C. §651 et. seq.); the Toxic
Substances Control Act, as now or hereafter amended (15 U.S.C. §2601 et. seq.);

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of shares in a corporation or an exempted
company, any and all equivalent ownership (or profit) interests in a Person
(including partnership, membership or trust interests therein), securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person, and any and all warrants, rights
or options to purchase any of the foregoing, whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Group Entity.

 

“Event of Default” is defined in Section 13.01.

 

“Excluded Assets” means more than 65% of the voting equity interests of each of
McEwen Mining Alberta ULC and Compania Minera Pangea S.A. de C.V., so long as
the foregoing remain controlled foreign corporations for U.S. tax purposes and
to the extent that a pledge of the voting equity interests of such entities
would result in a material adverse tax consequence to the Group Entities, taken
as a whole.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by, or on account of any obligation of, a
Group Entity under any Loan Document:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Taxes imposed on or measured by its net
income or capital, and franchise taxes imposed on such recipient, by the
jurisdiction (or any political subdivision thereof) under the laws of which
(i) such recipient is organized, (ii) such recipient’s principal office is
located, or (iii) in the case of any Lender, in which its lending office is
located;

 

(b)                                 any branch profits Taxes or any similar Tax
imposed by any jurisdiction in which a Lender is located; and

 

(c)                                  in the case of a Foreign Lender (other than
(x) an assignee pursuant to a request by the Borrower under Section 15.04, or
(y) an assignee pursuant to an Assignment Agreement made when an Event of
Default has occurred and is continuing), any withholding Tax (which includes any
Tax that a Foreign Lender is required to pay pursuant to Part XIII of the Income
Tax Act (Canada) or any successor provision thereto) that is required by
Applicable Law on the date such Foreign Lender becomes a party hereto (or
designates a new lending office) to be withheld or paid in respect of any amount
payable hereunder or under any other Loan Document to such Foreign Lender or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 15.02(f) and (g) except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from a Group Entity with respect to such withholding Tax
pursuant to Section 15.02.

 

“Facility Commitment” means, for each Lender, from time to time, the obligation
of such Lender to provide the Advance to the Borrower under the Credit Facility
in a principal amount not to exceed such Lender’s Commitment as set out in
Schedule “A”, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Facility Limit” is defined in Section 2.01(a).

 

“FATCA Withholding Tax” means any United States federal withholding tax imposed
or collected pursuant to sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to section
1471(b) of the Code, or any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of those sections of the Code.

 

“Fiscal Quarter” means each successive three-month period of the Borrower’s
fiscal year ending on March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the fiscal year-end of the Borrower ending on December 31 of
each calendar year.

 

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for Tax purposes and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Loan Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction. For purposes of this
definition, Canada and each Province and Territory thereof

 

9

--------------------------------------------------------------------------------


 

shall be deemed to constitute a single jurisdiction and the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles which are in effect from
time to time in United States of America, as adopted by the SEC and published by
the Financial Accounting Standards Board or any successor body.

 

“Gold Bar Asset” means the Mining Assets owned or leased by Golden Pick LLC,
WKGUS LLC, and McEwen Mining Nevada Inc. more particularly described in
Schedule “J” hereto.

 

“Governmental Authority” means the government of Canada or of any other nation,
or of any political subdivision thereof, whether state, provincial or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, Superintendent of Financial Institutions
or other comparable authority or agency.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award made, issued, proclaimed, entered by or with
any Governmental Authority.

 

“Guarantee Obligation” as to any Person, means any: (a) obligation, contingent
or otherwise, of such Person guaranteeing or having the effect of guaranteeing
any Debt or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation, (iii) to maintain
working capital, equity capital, net worth or solvency or liquidity or any level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part); or
(b) Encumbrance on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Encumbrance). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Guarantors” means, collectively, each of the guarantors of the Obligations as
at the date of this Agreement or who become guarantors of the Obligations in
accordance with Section 5.01 or Section 5.04 of this Agreement.  As at the date
of this Agreement, the Guarantors are those entities set out on Schedule “H”
hereto.

 

“Group Entity” means, collectively, the Borrower, each other Loan Party and each
Subsidiary of any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Hazardous Materials” means: (a) any gasoline, petroleum or petroleum products
or by-products, radioactive materials, friable asbestos or asbestos-containing
materials, urea-formaldehyde insulation, polychlorinated biphenyls and radon
gas; and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

 

“Hedge Termination Value” in respect of any one or more Hedging Arrangements,
means after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Arrangements:

 

(a)                                 for any date on or after the date such
Hedging Arrangements have been closed out and termination values determined in
accordance therewith, such termination values; and

 

(b)                                 for any date prior to the date referenced in
(a), the amounts determined by the Agent as the mark-to-market values for such
Hedging Arrangements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Arrangements (which may include a Lender or any Affiliate of a Lender).

 

“Hedging Arrangement” means, for any period and for any Person, any arrangement,
transaction or combination of transactions between such Person and any other
Person commonly considered to be a derivative, swap or hedging transaction,
including interest rate swaps, basis swaps, forward interest rate transactions,
commodity swaps, interest rate options, forward foreign exchange transactions,
cap, floor and collar transactions, currency swaps, cross-currency interest rate
swaps, currency options and any other similar transaction (including any option
with respect to any of such transactions or arrangements and any swap or
derivative related to any index).

 

“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of, any Group Entity under
any Loan Document; and (b) to the extent not otherwise described in (a), any and
all present or future stamp, court, recording, filing, intangible, documentary
or similar Taxes or any other excise or property Taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement or registration of, or
performance under, or from the receipt or perfection of a security interest
under or otherwise with respect to this Agreement or any other Loan Document
(other than Excluded Taxes imposed with respect to an assignment).

 

“Investments” is defined in Section 11.05.

 

“Lenders” means each of the Persons listed on Schedule “A” and other lenders
that from time to time become Lenders in accordance with ARTICLE XVII, and
“Lender” means any one of the Lenders.

 

“Loan Documents” means, collectively, this Agreement, the Security Documents,
those certain environmental indemnity agreements and all other agreements,
documents, certificates and instruments executed and delivered to the Agent and
the Lenders, or any of them, by any Loan Party or any other Group Entity in
connection therewith.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of the Loan Parties, as applicable.

 

11

--------------------------------------------------------------------------------


 

“Los Azules Property” means the Borrower’s porphyry copper project located in
the Province of San Juan, Argentina.

 

“Material Adverse Effect” means any matter, event or circumstance that,
individually or in the aggregate could, in the opinion of the Agent, acting
reasonably, be expected to have a material adverse effect on: (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, individually, or the
Borrower and its Subsidiaries and the Guarantors taken as a whole; (b) the
validity or enforceability of this Agreement or any Loan Document; (c) the
perfection or priority of any Encumbrance granted by the Borrower, any Guarantor
or any other Person pursuant to the Security Documents or any other Loan
Document; (d) the rights or remedies of the Agent and the Lenders under this
Agreement or any other Loan Document; or (e) the ability of any Loan Party or
any other Group Entity to perform any of its material obligations under this
Agreement or any other Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party and which:

 

(a)                                 is listed on Schedule “M”;

 

(b)                                 involves aggregate remaining consideration
payable by or to such Person in excess of $5,000,000 annually or $5,000,000 over
the life of the contract;

 

(c)                                  if terminated, would impair the ability of
such Person to carry on business in the ordinary course or would have a Material
Adverse Effect; or

 

(d)                                 is otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

“Mining Assets” means any fee lands, mining claims, mining concessions, leases,
licenses or other like rights, all permits, government consents, concessions,
water rights, easements, surface rights, subsurface rights, rights of way,
property rights, temporary occupation agreements and other, including, but not
limited to, all Operating Mines, the Gold Bar Asset and the Los Azules Property.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds actually received from deferred payments of principal pursuant
to a note, a receivable or otherwise), net of legal fees, accountants’ fees,
investment banking fees, amounts required to be reserved for indemnification,
adjustment of purchase price or similar obligations pursuant to the agreements
governing such Asset Sale, amounts required to be applied to the repayment of
Debt secured by an Encumbrance expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Encumbrance
created pursuant to a Loan Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements).

 

12

--------------------------------------------------------------------------------


 

“Obligations” means, collectively and at any time and from time to time, all of
the indebtedness, liability and obligations (present or future, absolute or
contingent, matured or not) of the Borrower and the other Loan Parties and Group
Entities to the Agent and the Lenders under, pursuant or relating to this
Agreement, the Credit Facility or the Loan Documents and whether the same are
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges and expenses, and other amounts payable by the Borrower
under this Agreement.

 

“Operating Mine” means the San Jose Mine and the Black Fox Mine, and each mine
that becomes operational after the date of this Agreement.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” is defined in Section 17.05.

 

“Pension and Benefit Laws” means the Pension Benefits Act (Ontario)  and other
applicable provincial or federal pension benefits standards legislation, the
Employee Retirement Income Security Act of 1974 (USA), the United States Pension
Protection Act of 2006, as amended  and any other law, rule, regulation,
guideline, directive, order or notice of any Governmental Authority having
jurisdiction over or affecting any Pension Plan or Benefit Plan.

 

“Pension Plan” means any pension, retirement or supplemental retirement benefit
plans, arrangements or agreements, including any defined benefit or defined
contribution pension plans and any group registered retirement savings plans and
any other similar employee benefit plans, arrangements or agreements, whether
oral or written, formal or informal, funded or unfunded, that are, in each case,
sponsored, contributed to, or maintained by the Borrower, any Subsidiary of the
Borrower or any other Group Entity providing for retirement income for the
benefit of any such party’s employees, former employees, dependants or
beneficiaries of either of them, whether or not funded or insured.

 

“Permits” means permits, franchises, licences, qualifications, authorizations,
consents, certificates, registrations, exemptions, waivers, filings, grants,
notifications, privileges, rights, orders, judgments, rulings, directives and
other approvals obtained from, or required by, a Governmental Authority.

 

“Permitted Acquisitions” means the purchase or acquisition (whether in one or a
series of related transactions) by any Person of: (a) more than 50% of the
Equity Interests with ordinary voting power of another Person; or (b) all or
substantially all of the Property (other than Equity Interests) of another
Person or a division or line of business or business unit of another Person,
whether or not involving a merger or consolidation with such Person; provided
that, (i) at the time thereof and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result from such
acquisition or purchase, (ii) the property being acquired is of a Person
carrying on a business which is the same as or related to the business carried
on by the Group Entity (or if an asset acquisition, is of assets used or useful
in a business which is the same as or related to the business carried on by the
Group Entity), (iii) the consideration paid by the Group Entities is solely
Equity Interests of the Borrower, (iv) not less than five Business Days prior to
the consummation of such proposed acquisition, the Borrower

 

13

--------------------------------------------------------------------------------


 

shall deliver to the Agent, a certificate of a Responsible Officer of the
Borrower setting forth in reasonable detail calculations demonstrating
compliance with the condition set forth in (ii), (v) the assets or the Equity
Interests are subject or will be subject to the terms of the Security Documents
in accordance with the requirements of this Agreement, (vi) where such
acquisition is an acquisition of Equity Interest of any Person, such Person is
organized under the laws of a Permitted Jurisdiction and (vii) if such
acquisition is not an acquisition of Equity Interests of any Person, the assets
being acquired are located exclusively in one or more Permitted Jurisdictions.

 

“Permitted Debt” means:

 

(a)                                 the Obligations;

 

(b)                                 Debt listed on Schedule “R” hereto;

 

(c)                                  Debt in connection with Permitted
Royalties;

 

(d)                                 unsecured Debt of (i) the Borrower owed to
any Loan Party, and (ii) any Loan Party owed to the Borrower or any other Loan
Party, provided that, in each case, the Debt is subject to a subordination
agreement in form and substance satisfactory to the Agent, acting reasonably;

 

(e)                                  Purchase-Money Obligations secured by a
Permitted Encumbrance; provided that, (i) such Debt is incurred simultaneously
with the acquisition of the financed asset, (ii) such Debt, when incurred, shall
not exceed the purchase price of the asset financed, and (iii) the aggregate
principal amount of Debt permitted by this Section (e) shall not exceed
$20,000,000 in the aggregate at any time outstanding;

 

(f)                                   Debt consisting of reimbursement
obligations with respect to letters of credit and bank guarantees incurred in
the ordinary course of business;

 

(g)                                  Debt pursuant to Hedging Arrangements not
prohibited by Section 11.17 of this Agreement;

 

(h)                                 Debt representing deferred compensation to
employees, directors or consultants incurred in the ordinary course of business;

 

(i)                                     Debt in connection with corporate credit
cards incurred in the ordinary course of business not to exceed $300,000 in
aggregate at any time outstanding;

 

(j)                                    Debt in connection with performance
bonds, bid bonds, appeal bonds, surety bonds and completion bonds and similar
obligations arising in the ordinary course of business;

 

(k)                                 unsecured Debt of any Person that becomes a
Subsidiary after the date hereof; provided that, (i) such Debt exists at the
time such Person becomes a Subsidiary and is not created in contemplation of, or
in connection with, such Person becoming a Subsidiary, (ii) the Subsidiary
becomes a Loan Party in accordance with the provisions of this Agreement

 

14

--------------------------------------------------------------------------------


 

and (iii) the Debt is subject to a subordination agreement in form and substance
satisfactory to the Agent, acting reasonably;

 

(l)                                     Debt in connection with reclamation
obligations of the Loan Parties required by Applicable Law;

 

(m)                             Guarantee Obligations incurred in the ordinary
course of business by any Loan Party of obligations of any other Loan Party that
are permitted under this Agreement; and

 

(n)                                 any other Debt of the Loan Parties permitted
in writing by the Agent, acting on instructions of the Required Lenders.

 

“Permitted Encumbrances” means:

 

(a)                                 Encumbrances existing on the Closing Date as
set out on Schedule “U” hereto (which do not include: those Encumbrances
described in subsection (b) hereto);

 

(b)                                 Encumbrances listed on: Schedule B of the
title insurance policies to the extent that same are acceptable to the Agent or
that are insured over by the title policies and title opinions which are
acceptable to the Agent, which shall be delivered by the applicable Loan Parties
to the Agent as a condition precedent to any Advance, provided none of the
foregoing secure Debt other than Permitted Debt;

 

(c)                                  Encumbrances created pursuant to, or
arising under, any Loan Document;

 

(d)                                 Encumbrances imposed by law for Taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted if
adequate reserves with respect thereto are maintained in accordance with GAAP on
the books of the applicable Person;

 

(e)                                  construction, repair and storage liens and
other similar Encumbrances imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than forty-five
(45) days or that are being contested in good faith and by appropriate
proceedings diligently conducted;

 

(f)                                   Encumbrances arising in connection with
workers’ compensation, employment insurance, pension and employment or other
social security laws or regulations in respect of amounts which are not due or
delinquent;

 

(g)                                  pledges and deposits made in good faith and
in the ordinary course of business (i) in connection with offers, tenders,
leases or contracts (excluding, however, contracts for the borrowing of money or
the repayment of money borrowed), or (ii) to secure surety or appeal bonds or
the costs of litigation when required by law, not to exceed $20,000,000 at any
one time outstanding;

 

(h)                                 Encumbrances securing Purchase-Money
Obligations which constitute Permitted Debt; provided that, (i) such
Encumbrances and the Debt secured thereby are incurred

 

15

--------------------------------------------------------------------------------


 

simultaneously with the acquisition of the acquired asset, and (ii) the amount
of Debt initially secured thereby is not more than 100% of the purchase price of
such asset;

 

(i)                                     all permits, easements, rights-of-way,
zoning restrictions, licenses, reservations and other surface agreements that do
not materially interfere with the operations of the Group Entities’ Property
which do not in the aggregate materially detract from the value of such
Property;

 

(j)                                    security to secure obligations permitted
by subsection (f) or (i) of the definition of Permitted Debt as well as (j) or
(l) of the definition of Permitted Debt, provided that the Group Entity and/or
the Borrower, as applicable, enter into a subordination agreement in form and
substance satisfactory to the Agent, acting reasonably;

 

(k)                                 royalties on the productions or profits from
mining provided such royalties are Permitted Royalties;

 

(l)                                     Encumbrances on minerals or the proceeds
of sale of such minerals arising or granted pursuant to a processing or refining
arrangement entered into in the ordinary course of business, securing a Group
Entity’s portion of the fees, costs and expenses attributable to the processing
of such minerals under any such processing or refining arrangement;

 

(m)                             reservations and exceptions contained in or
implied by statue in the original disposition from the Crown and grants made by
the Crown of interests so reserved that do not materially interfere with the
operations of the Group Entities’ Property; and

 

(n)                                 security given in the ordinary course of
business by a Group Entity to a public utility or any municipality or
governmental or public authority in connection with operations of the Group
Entity other than in connection with borrowed money.

 

“Permitted Jurisdiction” means any country (i) within South America or North
America (or any state or province thereof and including, for certainty, Central
America) other than Bolivia or Venezuela, (ii) the United Kingdom and other
members of the European Union that are rated at least “A” by S&P and (iii) the
Cayman Islands, Barbados, Australia and Ireland.

 

“Permitted Royalties” means royalties on the production or profits from mining,
to the extent:

 

(a)                                 arising pursuant to a royalty arrangement on
a property that existed prior to such property being acquired by the Borrower or
a Subsidiary;

 

(b)                                 arising as partial payment by the Borrower
or a Subsidiary of the purchase price for the acquisition of Property, provided
that such acquisition is permitted under this Agreement; and

 

(c)                                  listed on Schedule “S” hereto.

 

“Person” means a natural person, corporation, company, body corporate,
partnership, joint venture, Governmental Authority, unincorporated organization,
trust, association, estate or other entity.

 

16

--------------------------------------------------------------------------------


 

“Post-Closing Undertaking” means the post-closing undertaking dated as of
August 10, 2018 by the Borrower in favour of the Agent.

 

“Premises” is defined in Section 8.10(a).

 

“Prepayment Fee” is defined in Section 3.03.

 

“Principal Repayment” is defined in Section 3.01.

 

“Property” means, with respect to any Person, any or all of its present and
future undertaking, property and assets, whether tangible or intangible, real or
personal and includes Contractual Obligations, rights under Permits and any
mining rights, mining leases, mineral leases and any other mining or mineral
rights, claims or interest whether personal property, real property or otherwise
including, for avoidance of doubt, any personal property, real property or
otherwise relating to the Mining Assets, Operating Mines, the Los Azules
Property and the Gold Bar Asset.

 

“Purchase-Money Obligation” means any secured Debt of a Loan Party that is
created or assumed to finance any part of the purchase price of real or tangible
personal property, and including any extensions, renewals or refunding of any
such Debt; provided that, the principal amount of such obligation outstanding on
the date of such extension, renewal or refunding is not increased and the
Encumbrance given in respect of such Debt shall not extend to any asset other
than the property acquired in connection with which such Debt was created or
assumed, and any proceeds thereof and fixed improvements, if any, erected or
constructed thereon.

 

“Recovery Event” means any settlement of, or payment to, any Group Entity in
respect of any property or casualty insurance claim relating to any Property of
a Group Entity.

 

“Reference Rate” means 9.75% per annum.

 

“Register” is defined in Section 17.04.

 

“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of such Person and its Affiliates.

 

“Required Lenders” means Stephen Rider and Mark Shoom, and any Lender that
becomes assignee of the foregoing in accordance with the terms of this
Agreement.  The portion of the Commitment held by a Defaulting Lender shall be
excluded for the purposes of making a determination of Required Lenders.

 

“Responsible Officer” with respect to any Person, means the chief executive
officer, president or chief financial officer of such Person, except that with
respect to financial matters, the Responsible Officer shall be the chief
financial officer or treasurer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“San Jose Mine” means the Mining Assets owned by Minera Santa Cruz S.A. more
particularly described in Schedule “X” hereto.

 

17

--------------------------------------------------------------------------------


 

“Sanctioned Person” means any Person that is: (a) designated under, listed on,
or owned or controlled by a Person designated under or listed on, or acting on
behalf of a Person designated under or listed on, any list of Persons who are
subject to Sanctions under Applicable Law that is binding on the Agent, any
Lender or any Group Entity; (b) located in, incorporated under the laws of, or
owned or controlled (directly or indirectly) by, or acting on behalf of a Person
located in or organized under the laws of a country or territory that is the
target of country-wide or territory-wide Sanctions; or (c) with whom the Agent
or any Lender would not be permitted to make a loan, continue to make a loan or
provide financial accommodation to pursuant to any Sanctions.

 

“Sanctions” means any Applicable Law governing transactions in controlled goods
or technologies or dealings with countries, entities, organizations, or
individuals subject to economic sanctions and similar measures, including the
Special Economic Measures Act (Canada), the United Nations Act (Canada), the
Freezing Assets of Corrupt Foreign Officials Act (Canada), Part II.1 of the
Criminal Code (Canada), the Export and Import Permits Act (Canada), Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg
49079(2001))and any regulations thereunder.

 

“Sanctions Authority” means any of: (a) the government of Canada; (b) the
government of the United States of America; (c) the United Nations; (d) the
European Union; (e) the United Kingdom; or (f) the respective departments and
agencies of any of the foregoing, including Foreign Affairs, Trade and
Development Canada, Public Safety Canada, the Office of Foreign Assets Control
of the U.S. Department of the Treasury and the U.S. Department of State.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security Documents” is defined in Section 5.01 and “Security Document” means
any one of the Security Documents, as applicable.

 

“Subsidiary” means, with respect to a Person, any other Person if at such time
the first mentioned Person: (a) owns, directly or indirectly, Equity Interests
in such other Person having, in the aggregate, the voting power to elect a
majority of the board of directors or persons performing similar functions for
such Person; or (b) has, directly or indirectly, through the operation of an
agreement or otherwise, the ability to elect, or cause to be elected, a majority
of the board of directors or persons performing similar functions for such
Person or otherwise exercise control over the management and policies of such
other Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a direct or indirect Subsidiary
or Subsidiaries of the Borrower. For avoidance of doubt, Minera Santa Cruz S.A.
shall not be a “Subsidiary” for the purpose of this Agreement.  Unless otherwise
qualified, all references to “Subsidiaries” in this Agreement shall refer to all
direct and indirect Subsidiaries of the Borrower, together with all Subsidiaries
of all Subsidiaries, and “Subsidiary” shall have a corresponding meaning.”

 

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.

 

18

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado;
provided that if perfection or the effect of perfection or non-perfection is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Colorado, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“United States Dollars” and “USD” mean the lawful currency of the United States
of America.

 

Section 1.02                            Interpretation.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms in this Agreement
and any other Loan Document shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The phrases “the aggregate of”, “the
total of”, “the sum of” and phrases of similar meaning shall mean “the aggregate
(or total or sum), without duplication, of”.

 

(b)                                 Unless the context requires otherwise,
references herein or in any other Loan Document:

 

(i)                                     to any agreement, instrument or other
document (including any reference to this Agreement) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, restated or otherwise modified (subject to any
restrictions on such amendments, supplements, restatements or modifications set
forth herein or in any other Loan Document);

 

(ii)                                  to any Person shall be construed to
include such Person’s successors and permitted assigns;

 

(iii)                               to the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof;

 

(iv)                              to Articles, Sections and Schedules shall be
construed to refer to Articles and Sections of, and Schedules to, the Loan
Document in which such references appear;

 

(v)                                 to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time; and

 

(vi)                              the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

19

--------------------------------------------------------------------------------


 

(c)                                  The division of a Loan Document into
articles and sections, and the insertion of headings and a table of contents are
for reference only and shall not affect the interpretation of the Loan Document.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

(e)                                  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in the currency of the Obligation in full in cash or
immediately available funds of all of the Obligations other than contingent
Obligations, and in the case of any contingent Obligations, providing cash or
other collateral satisfactory to the Agent and the Required Lenders.

 

Section 1.03                            Construction.

 

This Agreement and the other Loan Documents have been negotiated by each of the
parties hereto and thereto with the benefit of legal representation, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not apply to the construction or interpretation
of the Loan Documents.

 

Section 1.04                            Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP as in
effect from time to time, and applied on a consistent basis in a manner
consistent with that used in preparing the Borrower’s audited financial
statements, except as otherwise specifically prescribed herein.

 

Section 1.05                            Currency.

 

Unless otherwise specified in a Loan Document, all references to dollar amounts
(without further description) shall mean United States Dollars.

 

Section 1.06                            Permitted Encumbrances.

 

The designation of any Encumbrance as a Permitted Encumbrance (however defined)
in any Loan Document is not intended to subordinate, and shall not subordinate,
and shall not be interpreted as subordinating, any Encumbrance created by any of
the Security Documents to any Permitted Encumbrance.

 

Section 1.07                            Knowledge.

 

References in this Agreement and any other Loan Document to the knowledge of any
party means to the best of the knowledge, information and belief of such party
after reviewing all relevant records and making due inquiries regarding the
subject matter.

 

20

--------------------------------------------------------------------------------


 

Section 1.08                            Business Days.

 

If any provision of this Agreement or any other Loan Document requires a party
to take an action on or before a date that is not a Business Day, the action is
valid if taken by the relevant party on or before the next Business Day; except
that, in the case of a payment, if the next Business Day is in a different
calendar month than the date specified for the payment, the payment shall be due
on the preceding Business Day.

 

Section 1.09                            Schedules.

 

The following are the Schedules annexed hereto, which are incorporated by
reference and deemed to be a part of this Agreement:

 

Schedule “A”

-

 

Lenders and Commitments

 

 

 

 

Schedule “B”

-

 

[Intentionally Deleted]

 

 

 

 

Schedule “C”

-

 

Drawdown Request

 

 

 

 

Schedule “D”

-

 

Repayment Notice

 

 

 

 

Schedule “E”

-

 

[Intentionally Deleted]

 

 

 

 

Schedule “F”

-

 

Compliance Certificate

 

 

 

 

Schedule “G”

-

 

Assignment and Assumption Agreement

 

 

 

 

Schedule “H”

-

 

Guarantors

 

 

 

 

Schedule “I”

-

 

Litigation

 

 

 

 

Schedule “J”

-

 

Mining Assets

 

 

 

 

Schedule “K”

-

 

Environmental and Aboriginal Matters

 

 

 

 

Schedule “L”

-

 

Insurance

 

 

 

 

Schedule “M”

-

 

Material Contracts

 

 

 

 

Schedule “N”

-

 

Pension and Benefit Plans

 

 

 

 

Schedule “O”

-

 

Equity Interests

 

 

 

 

Schedule “P”

-

 

Investment Property

 

 

 

 

Schedule “Q”

-

 

Bank Accounts

 

 

 

 

Schedule “R”

-

 

Additional Permitted Debt

 

 

 

 

Schedule “S”

 

 

Additional Permitted Royalties

 

 

 

 

Schedule “T”

-

 

Labour Matters

 

 

 

 

Schedule “U”

-

 

Encumbrances

 

 

 

 

Schedule “V”

-

 

Taxes

 

 

 

 

Schedule “W”

-

 

Monthly Financial Reporting

 

 

 

 

Schedule “X”

-

 

San Jose Mine

 

21

--------------------------------------------------------------------------------


 

ARTICLE II

The Credit Facility

 

Section 2.01                            Credit Facility.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders hereby establish severally (not jointly and not jointly
and severally) a non-revolving term loan (the “Credit Facility”) in favour of
the Borrower in the aggregate amount not to exceed $50,000,000 (the “Facility
Limit”).  The obligation of each Lender shall be limited to its Applicable
Percentage of the Facility Limit.

 

(b)                                 The Credit Facility shall be available by
way of a single Drawdown on the Closing Date in an aggregate amount equal to the
Facility Limit.

 

Section 2.02                            Purpose and Use of the Credit Facility.

 

The Credit Facility shall be used by the Borrower to fund development costs
associated with the Gold Bar Asset, working capital and general corporate
purposes.

 

Section 2.03                            Reborrowing.

 

The Credit Facility is a non-revolving credit facility and accordingly no
principal amounts repaid under the Credit Facility (whether scheduled, voluntary
or mandatory) may be reborrowed.

 

ARTICLE III

Term and Repayment

 

Section 3.01                            Mandatory Repayment.

 

Subject to Section 13.02, commencing on the date that is two (2) years from the
Closing Date, the Borrower shall repay, as the case may be, the drawn principal
under the Credit Facility in monthly principal repayments equal to $2,000,000
(each a “Principal Repayment”). All Principal Repayments shall be made on the
last Business Day of each calendar month. All Obligations under or in connection
with the Credit Facility which remain unpaid on the Credit Facility Maturity
Date shall be paid in full on the Credit Facility Maturity Date, including the
Advance under the Credit Facility, accrued interest, fees and other amounts then
unpaid with respect to such Advance, and the Credit Facility and the Commitments
thereunder shall be automatically terminated on the Credit Facility Maturity
Date.

 

Section 3.02                            Mandatory Prepayments.

 

(a)                                 Mandatory Prepayments from Proceeds of Sale
or Proceeds of Insurance. Subject to Section 3.02(b) below, the Borrower shall
make additional mandatory prepayments of the outstanding principal amount of the
Advance under the Credit Facility in an amount equal to the Net Cash Proceeds
received from:

 

(i)                                     any sale of any Property of any Group
Entity for consideration in excess of $5,000,000 outside the usual course of the
applicable Group Entity’s business unless the proceeds received from any sale of
such Property are reinvested by the Group Entities in the same or substantially
the same Property as that giving rise to such proceeds within 90 days of receipt
of such proceeds and provided further

 

22

--------------------------------------------------------------------------------


 

that the Borrower delivers evidence satisfactory to the Agent of such
reinvestment; and

 

(ii)                                  any insurance proceeds (save and except
for any insurance proceeds received on account of the theft of any gold)
received by any Group Entity that are not otherwise reinvested within 90 days in
the same or substantially the same Property as that giving rise to such
proceeds, unless otherwise required or permitted by this Agreement or the Agent
in writing.

 

(b)                                 Reserve Account. Notwithstanding
Section 3.02(a), the Borrower may deposit an amount equal to up to 50% of the
Net Cash Proceeds into a reserve account established as a deposit account
located in Canada or the United States and (a) the Agent has a first priority
security interest in such account and the amounts therein and (b) such account
is subject to a blocked account agreement (or similar agreement) in favour of
the Agent, in form and substance satisfactory to the Agent which provides the
Agent with sole dominion of control over the account until the Credit Facility
Maturity Date, and the Borrower shall not be required to make mandatory
prepayments in connection with such amount pursuant to Section 3.02(a).

 

Section 3.03                            Voluntary Prepayment.

 

(a)                                 Voluntary Prepayment of Credit Facility. The
Borrower may at any time and from time to time repay to the Agent the whole or
any part of the outstanding Advance owing by it, together with accrued interest
thereon to the date of prepayment; provided that:

 

(i)                                     the Borrower shall deliver an
irrevocable notice that is substantially in the form attached hereto as
Schedule “D” to the Agent not later than 11:00 a.m. (Toronto time) three
(3) Business Days prior to the proposed prepayment date;

 

(ii)                                  the proposed prepayment date is a Business
Day;

 

(iii)                               partial prepayments shall be in minimum
aggregate amounts equal to the lesser of (A) the principal balance outstanding
under the Credit Facility, and (B) $500,000 and in whole multiples of $10,000;
and

 

(iv)                              the Agent, for and on behalf of the Lenders
shall have received a prepayment fee equal to (x) subject to subparagraph (z),
where the prepayment is received before the second anniversary of the Closing
Date, the net present value of the interest that the Lenders would have received
on the amount being prepaid if such amount were to remain outstanding until the
Credit Facility Maturity Date using a discount rate of 3.50%, and (y) where the
prepayment is received on or after the second anniversary of the Closing Date,
3.00% of the amount being repaid, and (z) at any time following an Event of
Default that is continuing (including, but not limited to, as a result of a
Change of Control), 3.00% of the outstanding amount of the Advance under the
Credit Facility (the “Prepayment Fee”).

 

(b)                                 Reduction of Credit Facility. Voluntary
prepayments by the Borrower of the Advance under the Credit Facility shall
permanently reduce the Facility Limit and the Facility Commitment, and such
amounts cannot be re-borrowed.

 

23

--------------------------------------------------------------------------------


 

Section 3.04                            Application of Prepayments.

 

Amounts prepaid pursuant to Section 3.02 shall be applied in accordance with
Section 13.06. Each prepayment of the Advance under this Agreement shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and the applicable Prepayment Fee.

 

ARTICLE IV
Interest and Fees

 

Section 4.01                            Interest on Advance.

 

The Borrower shall pay interest on the Advance, in United States Dollars at a
rate per annum equal to the Reference Rate.

 

Section 4.02                            Changes to Applicable Margin.

 

(a)                                 If the Borrower fails to deliver a
Compliance Certificate to the Agent when due in accordance with Section 10.02
then, effective on the first Business Day of the calendar month immediately
following the date on which such Compliance Certificate was due and continuing
until the Borrower has delivered a Compliance Certificate to the Agent, the
Reference Rate shall be deemed to be the Default Rate for the remainder of the
period until the Compliance Certificate is delivered.

 

(b)                                 Upon the occurrence, and during the
continuance, of a Default or an Event of Default, the Default Rate shall apply.

 

Section 4.03                            Interest on Overdue Amounts.

 

Notwithstanding any other provision hereof, if all or any portion of any amount
due hereunder (including any amounts of principal or interest, and any fee or
other amount payable) is not paid when due, whether at stated maturity, by
acceleration or otherwise, the Borrower shall pay interest on such overdue
amount (including interest on interest) if, and to the fullest extent, permitted
by Applicable Law, from the date that such amount is due until the date that
such amount is paid in full (but excluding the date of such payment if the
payment is made before 1:00 p.m. (Toronto time) at the Agent’s Office on the
date of such payment), at a rate of interest per annum equal to the Default
Rate.

 

Interest under this Section 4.03 shall be calculated daily, compounded on the
last Business Day of each calendar month, and payable on demand in the currency
of the Advance, both before and after maturity, default and judgment.

 

Section 4.04                            Calculation and Payment of Interest.

 

(a)                                 Interest on the Advance shall be calculated
daily and payable monthly in arrears on the last day of each calendar month (or,
if an Event of Default as described in Section 13.01(a), Section 13.01(f) or
Section 13.01(g) is in existence, the last day of each calendar month) to occur
while such Advance is outstanding.

 

(b)                                 All interest payments to be made under this
Agreement shall be paid without allowance or deduction for deemed re-investment
or otherwise, both before and after maturity and before and after default and/or
judgment, if any, until payment, and interest shall accrue on overdue interest.

 

24

--------------------------------------------------------------------------------


 

(c)                                  All computations of interest or fees “per
annum” for the Advance shall be made on the basis of a year of 365 or 366 days,
as the case may be, using the actual number of days elapsed, and the nominal
rate method of calculation, and will not be calculated using the effective rate
method of calculation or on any other basis that gives effect to the principle
of deemed re-investment of interest.

 

(d)                                 For the purposes of the Interest Act
(Canada) and disclosure under such Act:

 

(i)                                     wherever any interest to be paid under
this Agreement is to be calculated on the basis of any period of time that is
less than a calendar year (a “deemed year”), such rate of interest shall be
expressed as a yearly rate by multiplying such rate of interest for the deemed
year by the actual number of days in the calendar year in which the rate is to
be ascertained and dividing it by the number of days in the deemed year; and

 

(ii)                                  Each of the Loan Parties confirms that it
fully understands and is able to calculate the rate of interest applicable to
the Credit Facility based on the methodology for calculating per annum rates
provided for in this Agreement.  The Agent agrees that if requested in writing
by the Borrower it shall calculate the nominal and effective per annum rate of
interest on any Advance outstanding at any time and provide such information to
the Borrower promptly following such request; provided that any error in any
such calculation, or any failure to provide such information on request, shall
not relieve the Borrower or any other Loan Party of any of its obligations under
this Agreement or any other Loan Document, nor result in any liability to the
Agent or any Lender. Each Loan Party hereby irrevocably agrees not to plead or
assert, whether by way of defence or otherwise, in any proceeding relating to
the Loan Documents, that the interest payable under the Loan Documents and the
calculation thereof has not been adequately disclosed to the Loan Parties,
whether pursuant to Section 4 of the Interest Act (Canada) or any other
Applicable Law or legal principle.

 

(e)                                  Each determination by the Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest mathematical error in calculating such amount.

 

Section 4.05                            Maximum Interest.

 

In the event that any provision of this Agreement or any other Loan Document
would oblige the Borrower or any other Loan Party to make any payment of
interest or any other payment which is construed by a court of competent
jurisdiction to be interest in an amount or calculated at a rate which would be
prohibited by Applicable Law or would result in a receipt by the Agent or any
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)), then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted nunc pro tunc to the maximum amount
or rate of interest, as the case may be, as would not be so prohibited by
Applicable Law or so result in a receipt by the Agent or applicable Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary as follows:

 

(a)                                 First, by reducing the amount or rate of
interest required to be paid under this Agreement.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Thereafter, by reducing any fees,
commissions, premiums or other amounts required to be paid to the Agent or such
Lender which would constitute interest for the purposes of Section 347 of the
Criminal Code (Canada).

 

If, notwithstanding the provisions of this Section 4.05 and after giving effect
to all adjustments contemplated thereby, the Agent or any Lender shall have
received an amount in excess of the maximum permitted by Applicable Law, then
such excess shall be applied to the reduction of the principal balance of the
outstanding principal of the applicable Advance and not to the payment of
interest, or if such excessive interest exceeds such principal balance, such
excess shall be refunded to the applicable Loan Party.

 

ARTICLE V
Security

 

Section 5.01                            Security.

 

As general and continuing security for the payment and performance of the
Obligations, the following security shall be delivered to the Agent for the
benefit of the Lenders, all in form and substance reasonably satisfactory to the
Agent:

 

(a)                                 a general security agreement executed by
each Loan Party organized in Canada or the United States in favour of the Agent,
creating a first-priority security interest (subject only to Permitted
Encumbrances) in all of its present and after-acquired  personal property other
than Excluded Assets;

 

(b)                                 a debenture (or mortgage, deed of trust or
immovable hypothec, as applicable) constituting a first priority charge (subject
only to Permitted Encumbrances) on all of any Loan Party’s presently-owned and
after acquired Property and any mining rights or interests (or immovable
property, as applicable) located in Canada or the United States of America in
favour of the Agent;

 

(c)                                  a pledge agreement (or similar agreement as
required in any applicable jurisdiction) executed by the Borrower and each
Guarantor that owns Equity Interests, creating a first priority pledge and
security interest (subject only to Permitted Encumbrances) in all Equity
Interests it owns from time to time, other than Excluded Assets;

 

(d)                                 an unconditional guarantee of the
Obligations executed by each Guarantor in favour of the Agent;

 

(e)                                  deposit account control agreements (or
substantially similar agreements) with respect to all deposit accounts of each
Loan Party, executed by each Loan Party and depositary bank in favour of the
Agent;

 

(f)                                   a subordination agreement (including
standstill following an Event of Default) executed by each Loan Party in favour
of the Agent in respect of intercompany obligations; and

 

(g)                                  such other guarantees and security from any
Subsidiary, including those Subsidiaries that have not provided guarantees and
security pursuant to the above, as the Agent may, from time to time, request, it
being acknowledged that the Agent is entitled to request at

 

26

--------------------------------------------------------------------------------


 

such times as it determines, in its sole discretion, first priority security
over all the present and after acquired property of all the Group Entities.

 

In this Agreement, all security and guarantees held by or on behalf of the Agent
for the benefit of the Lenders securing (or intended to secure) the Obligations,
including the documents described in Sections (a) through (g) above, and all
security delivered pursuant to Section 5.04 and Section 5.05, in each case as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, are collectively referred to as the “Security
Documents”.

 

Section 5.02                            Registration.

 

Upon the request of the Agent, the Borrower and each other Loan Party shall, at
their own expense and to the satisfaction of the Agent on behalf of the Lenders,
register, file or record, or cause to be registered, filed or recorded, the
Security Documents or notice thereof in all offices and jurisdictions where such
registration, filing, notice or recording is necessary or, in the Agent’s
reasonable determination, advisable or to the advantage of the Lenders, to
create, perfect or preserve the Security Documents granted by each Loan Party
and the interest of the Lenders in the collateral granted thereunder and to
renew and maintain such registrations, filings and recordings from time to time
upon request by the Agent to keep them in full force and effect.

 

Section 5.03                            After-Acquired Property and Further
Assurances.

 

(a)                                 Subject to Section 5.03(b) below, the
Borrower and each other Loan Party shall, within twenty (20) days of acquiring
Property for which the Lenders do not have a perfected security interest,
execute and deliver to the Agent for the benefit of the Lenders, all such
supplements or amendments to the Security Documents and all such other documents
as the Agent deems necessary or advisable, including further registrations, in
each case, to provide the Lenders with a perfected security interest in any such
Property, subject only to Permitted Encumbrances.

 

(b)                                  Notwithstanding Section 5.01(g) and
Section 5.03(a), the Borrower and the Loan Parties shall not be required to
satisfy its obligations pursuant to Section 5.03(a) with respect to Property
previously acquired that is not required for the operation or use of existing
Property or is desirable for the operation or use of previously acquired
Property that has a fair market value of less than $3,500,000 until the
aggregate value of all such Property so acquired exceeds $3,500,000.

 

(c)                                  Each Loan Party shall from time to time at
the request of the Agent, provide the Agent with such assistance, do such acts
and execute and deliver all such further deeds or other instruments of
conveyance, assignment, transfer, guarantee, mortgage, pledge or charge,
including its further registrations, of any of its Property intended to be
subject to the Security Documents, as are reasonably required by the Agent.

 

Section 5.04                            New Subsidiaries.

 

(a)                                 If, at any time after the Closing Date, the
Borrower or any other Group Entity creates or acquires a Subsidiary, the
Borrower shall promptly notify the Agent and in any event within five (5) days,
and if the Borrower so requests, shall within  thirty (30) days (or such longer
period of time as is reasonably required, provided that the Borrower is
diligently endeavouring to satisfy its obligations under this Section) of the
creation or acquisition of such Subsidiary:

 

27

--------------------------------------------------------------------------------


 

(i)                                     cause such new Subsidiary to 
(i) execute and deliver to the Agent a guarantee of the Obligations,
(ii) provide security to the Agent for the benefit of the Lenders over all of
its assets as required of all Loan Parties and described in Section 5.01, and
(iii) to take all actions necessary or desirable to grant to the Agent for the
benefit of the Lenders a perfected security interest in the collateral described
in such security documentation, subject only to Permitted Encumbrances,
including the filing, registration or recording of notices in such jurisdictions
as may be required or as may be requested by the Agent;

 

(ii)                                  execute and deliver to the Agent for the
benefit of the Lenders such agreements, supplements, or amendments to any Loan
Document as the Agent deems necessary or advisable to grant the Lenders a
perfected security interest in the Equity Interests of such new Subsidiary,
subject only to Permitted Encumbrances;

 

(iii)                               deliver to the Agent all certificates
representing such Equity Interests, together with powers of attorney to transfer
the Equity Interests, in blank, executed by a duly authorized officer of the
relevant Loan Party;

 

(iv)                              deliver to the Agent a secretary’s certificate
of such Subsidiary, with charter documents, by-laws and appropriate resolutions
attached; and

 

(v)                                 deliver to the Agent legal opinions relating
to the matters described above, which opinions shall be in form and substance
and from counsel satisfactory to the Agent.

 

Section 5.05                            Security Charging Real Property.

 

Notwithstanding anything to the contrary contained in any Loan Document, to the
extent that the charges and security interests charge real property or any
interest in real property, such charges and security interests shall secure
interest after the occurrence of a Default or an Event of Default at the same
rates as those in effect prior to such occurrence.

 

Section 5.06                            Acknowledgement of Argentine Guarantors.

 

The Borrower, for and on behalf of itself and on behalf of the Argentine
Guarantors, acknowledges that Section 765 of the Argentine Civil and Commercial
Code shall not be applicable with respect to any payments to be performed in
connection with this Agreement and forever and irrevocably waive any right that
might assist them to allege that any payments in connection with the Agreement
could be payable in any currency other than in United States Dollars, and
therefore waive and renounce to applicability thereof to any payments in
connection with this Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VI
Conditions Precedent

 

Section 6.01                            Conditions Precedent to Drawdown.

 

The obligation of the Lenders to make the Advance hereunder is subject to, and
conditional upon, the prior satisfaction of each of the following conditions
precedent:

 

(a)                                 The Agent shall have received a Drawdown
Request within the time prescribed for the delivery thereof in Section 7.01.

 

(b)                                 No Material Adverse Effect shall have
occurred since December 31, 2017.

 

(c)                                  The Agent shall have received, in each case
duly executed and delivered by the Loan Parties party thereto and in form and
substance satisfactory to the Agent:

 

(i)                                     this Agreement; and

 

(ii)                                  all other Loan Documents.

 

(d)                                 Except in respect of consents and approvals
set out in the Post-Closing Undertaking or insured over pursuant to a title
insurance policy, all governmental, regulatory, shareholder and third party
consents and approvals necessary or desirable in connection with the entering
into of this Agreement and transactions contemplated hereby, and the continuing
operations of the Loan Parties and their Subsidiaries and the transaction
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

 

(e)                                  Except in respect of Property which is the
subject matter of a title insurance policy issued to the Agent in a form
acceptable to the Agent, acting reasonably, the Agent shall have received
results of recent searches in each of the jurisdictions where the Loan Parties
and the assets of the Loan Parties that are subject to the Encumbrances granted
in favour of the Agent are located, and such searches confirm the first-ranking
priority of the Encumbrances in favour of the Agent for the benefit of the
Lenders and reveal no Encumbrances on any of the assets of the Loan Parties,
except for Permitted Encumbrances.

 

(f)                                   In respect of all prior Encumbrances over
the assets of the Loan Parties which are Permitted Encumbrances and which create
a security interest in favour of a Person other than the Agent (for and on
behalf of itself and on behalf of the Lenders), the Agent and the Lenders shall
have received all subordination, waiver or no-interest letters reasonably
required by the Agent in form and substance satisfactory to the Agent.

 

(g)                                  The Agent and the Lenders shall have
received landlord estoppels, consents and waivers in form and substance
satisfactory to the Agent acting reasonably from each landlord of the Loan
Parties (except where there is no obligation on such landlord to deliver such
document or where such landlord has refused to deliver such document despite the
commercially reasonable efforts of the Loan Parties) and PINs for all leases and
a copy of every applicable private license, sublease, lease and other form of
occupancy agreement.

 

(h)                                 The Agent and the Lenders shall have
received payment for all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel, but in all cases
subject to the limitations described in Section 16.1), on or before the Closing
Date. All such amounts will be paid with proceeds of the Drawdown on the Closing
Date and will

 

29

--------------------------------------------------------------------------------


 

be reflected in the funding instructions given by the Borrower to the Agent on
or before the Closing Date.

 

(i)                                     The Agent shall have received, in form
and substance satisfactory to it, a certificate of each Loan Party, certified by
an officer of such Loan Party, dated the Closing Date, including:

 

(i)                                     true and complete copies of such Loan
Party’s organizational documents, and all amendments thereto;

 

(ii)                                  true and complete copies of all of such
Loan Party’s memorandum and articles of association, by-laws, operating
agreements and partnership agreements, as applicable, in effect on the date on
which the resolutions referred to below were adopted;

 

(iii)                               resolutions of the board of directors and
shareholder (if such shareholder resolutions are required under the constating
documents or by-laws of such Loan Party) of such Loan Party authorizing the
execution, delivery and performance of such Loan Party’s obligations under each
Loan Document to which it is or is to be a party and the transactions
contemplated by this Agreement, including, but not limited to, the pledge of
shares of any Subsidiaries of the Borrower held by any Loan Party to the Agent
and any subsequent disposition thereof by the Agent in accordance with the terms
of any Security Document;

 

(iv)                              incumbency of the officers of each Loan Party
authorized to sign each Loan Document to which it is or is to be a party and
other documents to be delivered hereunder and thereunder, including each such
officer’s name, titles and specimen signature;

 

(v)                                 a true, complete and current record of all
registered holders of the shares or securities issued by the Loan Party, and the
number and class of shares or security held by each such holder; and

 

(vi)                              such other matters as the Agent or its counsel
may reasonably require.

 

(j)                                    The Agent shall have received
certificates of compliance, status or the equivalent for each Loan Party from
its jurisdiction of formation, dated as of the Closing Date.

 

(k)                                 The Agent shall have received the following
legal opinions addressed to the Agent, the Lenders and their legal counsel:

 

(i)                                     the legal opinion of Bennett Jones LLP,
counsel to the Borrower and its Subsidiaries covering matters of Ontario law;

 

(ii)                                  the legal opinion of counsel to the Loan
Parties in each of Alberta, Canada, New Brunswick, Canada, Colorado, USA,
Nevada, USA, Arizona, USA, Delaware, USA, Mexico and of such other special or
local counsel as may be required by the Agent; and

 

30

--------------------------------------------------------------------------------


 

(iii)          title opinions and/or title insurance, as the Agent may require,
in respect of the Gold Bar Asset, and the Operating Mines in Canada and the
United States of America.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Agent and its counsel may
require.

 

(l)                                     The Agent shall have received:

 

(i)            the certificates representing the Equity Interests pledged to the
Lenders pursuant to the Security Documents, together with a share transfer power
of attorney for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; and

 

(ii)           each promissory note (if any) pledged to the Lenders pursuant to
the Security Documents endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

 

(m)                             The Agent shall have received satisfactory
evidence that all registrations, filings, recordings and notices necessary or
desirable (as determined by the Agent and its own counsel, acting reasonably) in
connection with the Security Documents have been properly made, filed or
completed, including all such registrations, filings, recordings and notices
required to create a perfected first priority security interest in favour of the
Lenders in the collateral described therein prior and superior in right to any
other Person (other than with respect to Permitted Encumbrances).

 

(n)                                 The Borrower shall have delivered to the
Agent certificates of insurance acceptable to the Agent showing the Agent’s
interest as loss payee and additional insured on all insurance policies that
insure the assets secured by the Security Documents in form, scope and substance
satisfactory to the Agent and otherwise in compliance with the terms of
Section 8.11 and Section 9.04 of this Agreement.

 

(o)                                 The Lenders shall have completed and be
satisfied with the results of their financial, business and legal due diligence
relating to the Loan Parties, the Commitments and their respective businesses.

 

(p)                                 The Agent shall have received copies of
recent environmental assessments in possession of a Loan Party and title
opinions with respect to the real properties, surface rights and mining
properties of the Borrower and its Subsidiaries specified by the Agent being,
for avoidance of doubt, with respect to the Gold Bar Asset, the Operating Mines
and the Los Azules Property.

 

(q)                                 The Agent shall have a received a list of
all existing Permits required to continue development and operation of the
Mining Assets.

 

(r)                                    The Agent shall have received such
additional evidence, information, documents, instruments, waivers or
undertakings as the Agent may reasonably require to conclude the transactions
contemplated by this Agreement.

 

31

--------------------------------------------------------------------------------


 

Section 6.02                            Waiver of Conditions Precedent.

 

The conditions set forth in Section 6.01 are included for the sole benefit of
the Lenders and may be waived by the Agent in whole or in part (with or without
terms or conditions) in respect of the Advance.

 

ARTICLE VII
Details Regarding Advance and Payments

 

Section 7.01                            Drawdown Notices.

 

(a)                                 The Borrower shall give the Agent a Drawdown
Request two (2) Business Days prior to the proposed Drawdown.

 

(b)                                 The Drawdown Request shall be delivered by
the Borrower to the Agent on a Business Day on or prior to 11:00 a.m. Toronto
time.  Notices that are received by the Agent after such time shall be deemed to
have been given on the next Business Day, unless all Lenders affected by such
notice or request agree, in their sole discretion, to accept such notice at a
later time as being effective on the date it is given.

 

(c)                                  Once delivered to the Agent, the Drawdown
Request is irrevocable and shall oblige the Borrower to take the action
contemplated therein on the date specified in the Drawdown Request. Without in
any way limiting Section 16.04, the Borrower shall indemnify and hold harmless
the Agent and the Lenders for all costs incurred by them as a result of the
Borrower failing to make any payment or satisfy any conditions precedent to the
Advance described in the Drawdown Request on or before the date specified
therein for such action to occur.

 

Section 7.02                            Agent’s Obligations with Respect to the
Advance.

 

Upon receipt of the Drawdown Request, with respect to the Advance, the Agent
shall promptly notify the Lenders of the Advance requested, the date proposed
for the Drawdown, and each Lender’s share of the Advance.

 

Section 7.03                            Lenders’ and the Agent’s Obligations
with Respect to the Advance.

 

Each Lender under a Credit Facility shall, for same day value on the Drawdown
Date specified by the Borrower in a Drawdown Request with respect to an Advance
under the Credit Facility, credit the Agent’s account specified in the Agent’s
notice given under Section 7.02 with such Lender’s share of each such Advance,
as specified in the Agent’s notice, and for same day value on the same date the
Agent shall pay to the Borrower the amounts so credited in accordance with any
payment instructions set forth in the applicable Drawdown Request.

 

Section 7.04                            Evidence of Indebtedness.

 

The Agent will open and maintain books of account evidencing the Obligations and
each Lender shall maintain records concerning the Advance.  The information
entered in the foregoing accounts by the Agent shall constitute prima facie
evidence (absent manifest error) of the obligations of the Borrower to the Agent
and the Lenders hereunder with respect to the Advance and all other Obligations;
provided that, no failure of the Agent or any Lender to correctly record any
detail relating to an Advance shall adversely affect the obligation of the
Borrower to pay any of the Obligations in accordance with this Agreement.  The
Agent shall provide copies of such accounts to the Borrower upon the Borrower’s
reasonable request.

 

32

--------------------------------------------------------------------------------


 

Section 7.05                            Payments by the Borrower.

 

(a)                                 Except when specifically provided otherwise
in this Agreement, all payments of principal, interest, fees and all other
amounts to be made by the Borrower under this Agreement shall be paid to the
Agent for the ratable account of the Lenders entitled thereto in the currency in
which it is due for value at or before 1:00 p.m. (Toronto time) on the day such
payment is due at the Agent’s Office. If any such day is not a Business Day,
such amount shall be deemed for purposes of this Agreement to be due on the next
Business Day following such day, and any such extension of time shall be
included in the computation of any interest or fees payable under this
Agreement.

 

(b)                                 Except as otherwise provided in this
Agreement, the Agent shall distribute:

 

(i)            payments on account of interest in accordance with each Lender’s
Applicable Percentage of the Credit Facility;

 

(ii)           repayments of principal in accordance with each Lender’s
Applicable Percentage of the Credit Facility; and

 

(iii)          all other payments received by the Agent, including amounts
received on account of the realization of any security for the Obligations held
by the Agent, in accordance with each Lender’s Applicable Percentage of the
Credit Facility, except that no Lender shall receive proceeds of realization in
excess of the Obligations owing to it.

 

Section 7.06                            Payments by the Agent.

 

The provisions of this Section 7.06 shall apply to any payment made by the Agent
to the Lenders under this Agreement:

 

(a)                                 The Agent shall have no obligation to make
any payment to any Lender until a corresponding amount in respect of that
payment has been received by the Agent from the Borrower; if the Agent receives
any amount less than the full amount of any payment to be made by the Borrower
under this Agreement, the Agent shall have no obligation to remit any amounts to
the Lenders in excess of the amount actually received by the Agent.

 

(b)                                 If any Lender advances more or less than its
Applicable Percentage of the Credit Facility, then such Lender’s entitlement to
a share of any payment on account of the Advance shall be increased or
decreased, as the case may be, in proportion to the amount actually advanced by
such Lender.

 

(c)                                  The Agent, acting reasonably and in good
faith after consultation with the Lenders in the case of any dispute, shall
determine in all cases the amount of all payments to which each Lender is
entitled and that determination shall be binding and conclusive, absent manifest
error.

 

(d)                                 On request, the Agent shall deliver to the
Lenders a statement detailing any of the payments made by it to the Lenders
under this Agreement.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Unless the Borrower provides notice to the
Agent, in writing, not less than one Business Day before the date on which any
payment hereunder is due to the Agent for the account of the Lenders, the Agent
may assume that the Borrower will be making its payment as required hereunder
and may, in reliance upon such assumption, distribute such amount to the
Lenders.   If the Agent does distribute funds to the Lenders in reliance on such
assumption and the Borrower does not, in fact, make such payment to the Agent on
the relevant date, then each Lender severally agrees to repay to the Agent,
immediately on demand, the amount distributed to the Lender, together with
interest on such amount at a rate per annum determined by the Agent in
accordance with prevailing banking industry rules on interbank settlements.

 

ARTICLE VIII
Representations and Warranties

 

To induce the Agent and the Lenders to enter into this Agreement and to the
Advance hereunder, the Borrower for and on behalf of itself and on behalf of
each Guarantor hereby represents and warrants to the Agent and the Lenders, on
its own behalf and on behalf of each Subsidiary of the Borrower or any
Guarantor, as the case may be, that each representation and warranty in this
ARTICLE VIII is true and correct as of the date hereof. For avoidance of doubt,
such representations are repeated as at the date of each Compliance Certificate.

 

Section 8.01                            Incorporation and Existence.

 

Each Group Entity:

 

(a)                                 is incorporated, existing and in good
standing under the laws of its jurisdiction of incorporation; and

 

(b)                                 is qualified to carry on business, and is in
good standing, in each jurisdiction in which it owns property or assets or
carries on business.

 

Section 8.02                            Power and Capacity; Authorization,
Execution and Delivery; Enforceability.

 

(a)                                 Each Group Entity has the power and
capacity, and the legal right, to own or lease and operate its property, and to
carry on its business as now conducted and as proposed to be conducted, and each
Loan Party has the power and capacity to enter into, execute, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain the Credit Facility and Advance hereunder.

 

(b)                                 Each Loan Party has taken all necessary
action to authorize the entry into, execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize borrowing on the terms and conditions contained herein. No consent or
authorization of, filing with, notice to or other act by, or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the entry into, execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents.

 

(c)                                  The Loan Documents have been duly executed
and delivered by each Loan Party and this Agreement constitutes, and each other
Loan Document when delivered will constitute, a valid and legally binding
obligation of each Loan Party who is party thereto, enforceable against

 

34

--------------------------------------------------------------------------------


 

each such Loan Party in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

Section 8.03                            No Breach of Constating Documents, Laws
or Contracts.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents, obtaining the Advance hereunder and the use of the proceeds thereof
do not and will not:

 

(a)                                 conflict with, contravene, violate or result
in a breach of:

 

(i)            any Loan Party’s articles, by-laws, memorandum and articles of
association or other constating documents or any resolutions of directors,
shareholders, partners or similar governing body, as applicable, or the
provisions of any shareholders agreement, partnership agreement or declaration
of trust;

 

(ii)           any Applicable Law; or

 

(iii)          any Contractual Obligation of any Loan Party.

 

(b)            result in, require, or permit:

 

(i)            the creation or imposition of any Encumbrance on any of their
respective Property other than Permitted Encumbrances; or

 

(ii)           the acceleration of the maturity of any Debt under any
Contractual Obligation.

 

Section 8.04                            Financial Statements.

 

(a)                                 The audited consolidated balance sheets of
the Borrower as at the end of the most recently completed Fiscal Year, and the
related consolidated statements of operations and of cash flows for the Fiscal
Year ended on such date, accompanied by an unqualified opinion from Ernst &
Young LLP, independent public accountants, are complete and present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and
consolidated financial condition of the Borrower, the Guarantors and their
respective Subsidiaries as at such date, and the revenues, expenses,
consolidated results of their operations and their consolidated cash flows for
the Fiscal Year then ended, in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower as at the most recently completed Fiscal Quarter, and the related
unaudited consolidated statements of operations and of cash flows for the
three-month period ended on such date, duly certified by the chief financial
officer of the Borrower are complete and present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and consolidated financial
condition of the Borrower as at such date, and the revenues, expenses,
consolidated results of their operations and their consolidated cash flows for
the three-month period then ended, in accordance with GAAP (subject to normal
year-end audit adjustments and rules of the SEC relating to interim financial
statements).

 

35

--------------------------------------------------------------------------------


 

Section 8.05                            No Material Adverse Effect.

 

Since the date of the financial statements delivered in Section 8.04(a), no
development or event has occurred that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.06                            No Litigation.

 

Other than that as set forth on Schedule “I” (the “Disclosed Litigation”), no
action, suit, litigation, investigation or proceeding of or before any
Governmental Authority is pending or to the knowledge of the Group Entities,
threatened by or against any Group Entity or against any of its Property:

 

(a)                                 with respect to any of the Loan Documents or
any of the transactions contemplated hereby or thereby; or

 

(b)                                 (i) that could reasonably be expected to
result in liability equal to or greater than $5,000,000 or the exchange
equivalent thereof, or (ii) that could reasonably be expected to have a Material
Adverse Effect.

 

Section 8.07                            No Default.

 

No Default or Event of Default has occurred and is continuing and no default has
occurred and is continuing under or with respect to any Contractual Obligation
of the Borrower, the Guarantors or any of their respective Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

Section 8.08                            Ownership of Property.

 

Each Group Entity:

 

(a)                                 has good and marketable title to, or valid
leasehold interests in, its Property, free and clear of Encumbrances other than
Permitted Encumbrances; and

 

(b)                                 has kept and maintained its Property in good
operating condition and repair, paid its corresponding governmental duties and
has made all necessary replacement thereof and renewals thereto so that the
value and operating efficiency thereof shall at all times be preserved and
maintained, ordinary wear and tear excepted, and except where the failure to do
so would not have, either individually or in the aggregate, a Material Adverse
Effect.

 

Section 8.09                            Mining Assets

 

(a)                                 Schedule “J” sets out all of the Mining
Assets owned or held by any of the Group Entities. Unless otherwise noted in
Schedule “J”, the Mining Assets are currently registered and recorded in the
name of the Borrower or a Subsidiary as to a 100% undivided legal and beneficial
interest, free and clear of all liens, attachments and encumbrances other than
Permitted Encumbrances. Except as set out in Schedule “J”, no other Person has
any interest in the Mining Assets or any right to acquire any such interest;

 

(b)                                 To the knowledge of the Group Entities, the
consideration contractually agreed between the prior owners of the Mining Assets
and the relevant Group Entities to acquire such Mining Assets, including but not
limited to the purchase price thereof, have been duly paid or otherwise settled,
except to the extent that such consideration includes future royalty
obligations;

 

36

--------------------------------------------------------------------------------


 

(c)                                  Any and all material filings required to
have been filed to maintain the Mining Assets in good standing as of the date
hereof have been filed;

 

(d)                                 The Group Entities have complete authority
to deal with the Mining Assets as provided in this Agreement and, except in
respect of consents and approvals set out in the Post-Closing Undertaking or
insured over pursuant to a title insurance policy, have obtained all necessary
third party consents required for performance of their obligations under this
Agreement and under the Security Documents;

 

(e)                                  To the knowledge of the Group Entities, all
of the Mining Assets have been or are reasonably in the process of being validly
and properly located, filed/applied for, marked out, recorded, granted and
registered in accordance with Applicable Laws and there are no disputes,
threatened or now existing as to title to or applying for or recording of the
Mining Assets;

 

(f)                                   The Group Entities have the right to
access and enter upon the surface lands over which the Mining Assets are located
and there is no illegal occupation of such lands by (or threatened by) any
Person;

 

(g)                                  The Mining Assets are not located in any
area which is subject to any conflict of geographical limits between any
jurisdiction (including any Province or State) and there are no overlappings
affecting the Mining Assets;

 

(h)                                 The Group Entities have not been served with
any written notice from any Governmental Authority of any revocation or
intention to revoke all or any part of the Mining Assets;

 

(i)                                     To the knowledge of the Group Entities,
there are no adverse claims, actions, suits or proceedings pending or, to the
knowledge of the Group Entities, threatened, affecting or which could affect the
title to or ownership or use by the Group Entities of the Mining Assets;

 

(j)                                    The Mining Assets do not lie within any
protected area, rescue area, reserve, reservation, reserved area or special
needs lands as designated by any governmental entity having jurisdiction that
would materially impair the development of a mining project on such lands;

 

(k)                                 No dispute exists, is pending or to the
Group Entities’ knowledge, is threatened, with respect to the Mining Assets
between the Group Entities and (i) any surface landowner, (ii) a concessionaire
of the 3rd category of minerals in accordance with Applicable Laws, (iii) a
concessionaire of hydrocarbons rights, and/or (iv) a Governmental Authority
and/or any state-owned company.

 

(l)                                     No archaeological remains have been
discovered and no damages to any archaeological remains have been caused as a
direct or indirect result of activities undertaken by the Group Entities on the
Mining Assets;

 

(m)                             The Lenders will not be affected or bound by the
Group Entities binding or non-binding agreements with any governmental entity,
non-governmental organization, first nation and/or community group, pursuant to
which a Group Entity has assumed any investment obligation and/or any commitment
of other nature;

 

37

--------------------------------------------------------------------------------


 

(n)                                 No dispute between the Group Entities and
any non-governmental organization, community, community group, aboriginal
peoples or aboriginal group exists (other than as set forth in Schedule “K”) or,
to the Group Entities’ knowledge, is threatened or imminent with respect to any
of the Mining Assets, in each case that could reasonably be expected to have a
Material Adverse Effect;

 

(o)                                 None of the Group Entities have received any
correspondence or other written communication from any non-governmental
organization, community, community group or first nation in relation to the
Mining Assets, in each case that could reasonably be expected to have a Material
Adverse Effect; and

 

(p)                                 All Permits required by Environmental Laws
are in place and all exploration works on the Mining Assets, can be conducted as
such exploration activities are contemplated as of the date hereof.

 

Section 8.10                            Environmental Matters.

 

Except as set forth on Schedule “K”:

 

(a)                                 except as would not reasonably be expected
to have a Material Adverse Effect, all premises currently or, to the knowledge
of a Group Entity, formerly, owned, leased or operated by any Group Entity or
their respective Subsidiaries (“Premises”) and all operations at the Premises
conducted by or on behalf of a Group Entity are and formerly have been in
compliance with all applicable Environmental Laws, and each Group Entity has or
has obtained all environmental licenses, Permits or similar authorizations
required to be obtained pursuant to Environmental Laws in connection with the
operation or use at the Premises and are in compliance with all such Permits,
and has not received any written notice or otherwise has knowledge that any such
Permits will be revoked;

 

(b)                                 no Environmental Claim is pending or, to the
knowledge of the Group Entities, threatened, to which any Group Entity is or
will be a party with respect to the Premises or the business operated by any
Group Entity, nor are there any decrees or orders or other judicial requirements
outstanding under any Environmental Law with respect to the Premises or the
business operated by any Group Entity;

 

(c)                                  to the knowledge of a Group Entity, there
are no active or abandoned underground storage tanks located on the Premises,
except those that comply in all material respects with Environmental Laws;

 

(d)                                 save and except in connection with any
tailings disposal facility, to the knowledge of a Group Entity, the Premises
have not been used as a landfill or waste disposal site;

 

(e)                                  to the knowledge of a Group Entity, there
are no Hazardous Materials located on, above or below the surface of the
Premises or contained in the soil or water constituting the Premises, except
those being stored, used and otherwise handled and existing in compliance with
Environmental Laws and Hazardous Materials generated on the Premises by a Group
Entity have been transported, treated and disposed of in accordance with
Environmental Law;

 

38

--------------------------------------------------------------------------------


 

(f)                                   to the knowledge of a Group Entity, there
has been no release, spill, leak, emission, discharge, dumping or disposal of
Hazardous Materials at or from the Premises or the business operated by any
Group Entity, in violation of Environmental Laws;

 

(g)                                  except as would not reasonably be expected
to have a financial effect greater than $5,000,000, no Group Entity has received
any notice of actual or alleged violation, non-compliance or liability regarding
compliance with Environmental Laws or with respect to any of the Premises or the
business operated by any Group Entity, nor is there any reason to believe that
any such notice will be received or is being threatened; and

 

(h)                                 except as would not reasonably be expected
to have a Material Adverse Effect, each Group Entity has provided to the Agent
all environmental assessments, studies, analysis and other information and
correspondence relating to such Group Entity’s material non-compliance with or
material liability under any Environmental Laws.

 

Section 8.11                            Insurance.

 

The business and Property of the Group Entities are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by prudent companies engaged
in similar businesses in the mining industry and owning similar properties in
localities where the applicable Group Entity operates and in accordance with
good industry practice. Schedule “L” sets forth a description of all insurance
maintained by or on behalf of the Group Entities (including business
interruption, property, and general liability insurance) as of the Closing Date.
Each insurance policy listed on Schedule “L” is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

Section 8.12                            Material Contracts.

 

Except as disclosed to the Agent in writing from time to time after the Closing
Date or filed with the SEC, Schedule “M” sets forth all Material Contracts to
which any Group Entity is a party or is bound. The Borrower has delivered true,
correct and complete copies of such Material Contracts to the Agent, all of
which are in full force and effect and except as set forth therein, have not
been amended. The Group Entities are not in breach or in default in any material
respect of or under any Material Contract and, to the knowledge of the Borrower
and Guarantors, no other party is in breach or default thereunder in any
material respects, nor are there any events that are continuing which, but for
giving notice, lapse of time or any other condition subsequent, would constitute
a default of a material obligation thereunder or allow for the termination of
any Material Contract.

 

Section 8.13                            Taxes.

 

Except as disclosed on Schedule “V” hereto:

 

(a)                                 Each Group Entity has duly filed on a timely
basis all Tax returns, elections and reports that are required to be filed by it
under Applicable Law and has paid, collected and remitted all Taxes and
remittances shown thereon to be due and payable, collectible or remittable by it
under Applicable Law, together with applicable interest and penalties, and all
other Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (except those that are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Entity). No tax liens have been filed, and, to the knowledge of the Borrower or
Guarantors,

 

39

--------------------------------------------------------------------------------


 

no claim is being asserted, with respect to any such Tax, fee or other charge.
No Group Entity is a party to any tax sharing agreement.

 

(b)                                 Each Group Entity has correctly and
completely filed on a timely basis all material returns and reports required to
be filed by it regarding any amounts required to be deducted or withheld by it
from any amount paid or credited, or deemed to be paid or credited to, or for
the account or benefit of any Person, including past or present employees,
officers or directors and any non-resident of the country in which the Group
Entity is resident.  All Taxes and other amounts shown to be due and payable,
collectible or remittable by a Group Entity on such returns and reports
(including income taxes, employment insurance and or any public pension plan),
has been or will be remitted to the proper tax authorities within the time
required under Applicable Law.

 

(c)                                  Each Group Entity has made adequate
provision for, and all required installment payments have been made in respect
of, Taxes and remittances due and payable for the current period for which
returns are not yet required to be filed.

 

(d)                                 There are no agreements, waivers or other
arrangements providing for an extension of time with respect to the filing of
any tax return or the payment of any Taxes or remittances described above.

 

(e)                                  There are no actions, proceedings or claims
pending or, to the knowledge of the Group Entities, threatened by any
Governmental Authority to enforce the payment of any Taxes or remittances
described above and to the knowledge of the Group Entities, no such proceedings
or actions are being contemplated by such authorities.

 

Section 8.14                            Labour Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:

 

(a)                                 there are no strikes, work stoppages,
slowdowns, lockouts or other labour disputes existing, pending or, to the
knowledge of the Borrower and Guarantors, threatened, against any Group Entity
or their employees;

 

(b)                                 each of the Group Entities and each of their
respective Subsidiaries is in compliance in all material respects with all
Applicable Law respecting labour and employment terms, conditions and practices;
and

 

(c)                                  except as set out in Schedule “T”, none of
the Borrower, any Guarantor or any of their respective Subsidiaries is a party
to any labour, union or collective bargaining agreement or the subject of any
current union organizing activities.

 

Section 8.15                            Pension and Benefit Plans.

 

(a)                                 Except as set forth in Schedule “N”, each of
the Group Entities and their respective Subsidiaries does not maintain or
contribute to, is not required to maintain or contribute to, is not a party to,
or bound by, and has no liability or contingent liability under any Pension Plan
or Benefit Plan.

 

40

--------------------------------------------------------------------------------


 

(b)                                 All Pension Plans and Benefit Plans are
established, registered, funded, invested, administered, operated and maintained
under, and in material compliance with, all requirements of Applicable Law,
including all Pension and Benefit Laws.

 

(c)                                  No Pension Plan is a defined benefit
Pension Plan and, for avoidance of doubt, no Pension Plan contains a “defined
benefit provision” as such term is defined in subsection 147.1(1) of the Income
Tax Act (Canada). No Pension Plan is a multi-employer pension plan as defined
under the provisions of any applicable Canadian federal or provincial
legislation.

 

(d)                                 All employer and employee payments,
contributions, premium and other payments, reports, returns and filings required
to be made, remitted or paid under Pension and Benefit Laws in respect of
Pension Plans and Benefit Plans have been made, remitted or paid and, where
applicable, all such plans are fully funded both on a going concern basis and on
a solvency basis pursuant to their most recent actuarial valuations filed with
the applicable Governmental Authority and in accordance with applicable Pension
and Benefit Laws. All post-retirement benefit liabilities (if any) under Pension
Plans and Benefit Plans have been properly identified in the Borrower’s
consolidated financial statements provided to the Agent, and there are no going
concern, past service or solvency deficiencies under any defined benefit Pension
Plan.

 

(e)                                  In respect of any Pension Plans which are
registered pension plans within the meaning of the Income Tax Act (Canada), to
the best of the knowledge of the Borrower and the Guarantors, no steps have been
taken to terminate or wind up any such plans (wholly or in part) there have been
no unauthorized merger of such plans, no unauthorized withdrawal of funds from
such plans and no improper contribution holidays taken in respect of such plans.

 

(f)                                   There are no actions, claims or
proceedings existing, pending or, to the knowledge of the Borrower, threatened
against any Pension Plan, Benefit Plan or the assets of any such plan which
could be reasonably expected to have a Material Adverse Effect.

 

(g)                                  No Group Entity or ERISA Affiliate has
incurred or could be reasonably expected to incur any liability to, or on
account of, a Multiemployer Plan as a result of a violation of Section 515 of
ERISA or pursuant to Section 4201, 4204 or 4212(c) of ERISA, or is subject to
withdrawal liability pursuant to Section 4063 of ERISA, or has incurred any
liability as a result of ceasing to make contributions to any Pension Plan which
could reasonably be expected to result in a Material Adverse Effect.

 

Section 8.16                            Subsidiaries; Equity Interests.

 

(a)                                 Except as disclosed to the Agent by the
Borrower in writing from time to time after the Closing Date:

 

(i)            Schedule “O” attached hereto sets out, in respect of the each
Group Entity and each of their respective Subsidiaries, each such party’s
authorized and issued Equity Interests (other than the Equity Interests of the
Borrower) and the direct or indirect registered and beneficial holders of all
such Equity Interests; and

 

(ii)           there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees and save for statutory preemptive rights) relating to any Equity
Interest of the Group Entity, or any Subsidiary, other than as set out in
Schedule “O”.

 

41

--------------------------------------------------------------------------------


 

(b)                                 All of the outstanding Equity Interests of
the Group Entities and each of their Subsidiaries have been validly issued, are
fully-paid and non-assessable free and clear of all Encumbrances except
Permitted Encumbrances.

 

(c)                                  No Group Entity has any equity investments
in any corporation or entity other than those disclosed in Schedule “O”.

 

(d)                                 Except as set out in Schedule “O”, as of the
date hereof, none of the Group Entities, nor their Subsidiaries, is a party to
any unanimous shareholders agreement, shareholders agreement, partnership or
other agreement relating to shares or other equity interests in the Group
Entities or their respective Subsidiaries

 

Section 8.17                            Accuracy of Information.

 

The Borrower has disclosed to the Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. No statement or information contained in this Agreement, any other Loan
Document, or any other document, certificate or statement furnished by or on
behalf of the Borrower to the Agent and the Lenders, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents, is
incorrect or incomplete in any material respect or contains, as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omits to state a material fact necessary to make
a statement contained herein or therein not misleading.

 

Section 8.18                            Investment Property.

 

Except as provided in Schedule “P”, none of the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor, owns or has any interest in any
investment property, or maintains any securities account or futures account with
any securities intermediary or futures intermediary, respectively (as such terms
are defined in the Personal Property Security Act (Ontario) or any personal
property security legislation of any other jurisdiction applicable to any other
Group Entity).

 

Section 8.19                            Solvency.

 

Each Group Entity is, and after giving effect to the incurrence of all Debt and
obligations incurred in connection herewith will be, solvent, is able to pay its
debts as they become due, has capital sufficient to carry on its business, and
now owns property having a value (both at fair market value and on a liquidation
basis) greater than the amount required to repay all of its Debt.

 

Section 8.20                            Sanctions

 

(a)                                 No part of the proceeds of the Drawdown will
be used directly or, to the knowledge of the Borrower or any other Group Entity,
indirectly, to fund any operations in, finance or facilitate any investments,
activities, business or transaction with, or make any payments to, a Sanctioned
Person or in any country or territory, that, at the time of such funding, is, or
whose government is, the subject of Sanctions in any manner that would result in
any violation by any Person (including the Lenders) of (i) any Sanctions; or
(ii) any applicable regulations, rules or executive orders issued or
administered by any Sanctions Authority.

 

42

--------------------------------------------------------------------------------


 

(b)                                 None of the Group Entities, any of their
respective Subsidiaries, or any director, officer, employee, agent or Affiliate
of the Group Entities (i) is or will become a Sanctioned Person; or
(ii) knowingly engages or will engage in any dealings or transactions, or is or
will be otherwise knowingly associated, with any Sanctioned Person that would
result in any violation of (A) any Sanctions, or (B) applicable regulations,
rules or executive orders issued or administered by any Sanctions Authority.

 

(c)                                  Each of the Group Entities and their
respective Subsidiaries has implemented, and maintains in effect, policies and
procedures designed to ensure compliance by the Group Entities, their respective
Subsidiaries, their respective directors, officers, employees and agents with
all Sanctions and all applicable regulations, rules or executive orders issued
or administered by any Sanctions Authority.

 

Section 8.21                            Anti-Terrorist Financing and Anti-Money
Laundering Laws.

 

(a)                                 Each of the Group Entities, their
Subsidiaries and their respective directors, officers, employees and agents is,
and has conducted its business, in compliance with Anti-Terrorist Financing and
Anti-Money Laundering Laws.

 

(b)                                 No part of the proceeds of the Drawdown
issued under the Credit Facility, use of proceeds, or other transactions
contemplated by this Agreement will violate Anti-Terrorist Financing and
Anti-Money Laundering Laws.

 

(c)                                  None of the Group Entities, their
Subsidiaries or their respective directors, officers, employees or agents, is
the subject of any investigation, inquiry or enforcement proceedings by any
Governmental Authority regarding any offence or alleged offence under any
Anti-Terrorist Financing and Anti-Money Laundering Laws, and to the knowledge of
the Group Entities, no such investigation, inquiry or proceeding is pending or
has been threatened.

 

(d)                                 Each of the Group Entities and their
respective Subsidiaries has implemented, and maintains in effect, policies and
procedures designed to ensure compliance by the Group Entities, their respective
Subsidiaries, their respective directors, officers, employees and agents with
Anti-Terrorist Financing and Anti-Money Laundering Laws.

 

Section 8.22                            Anti-Corruption Laws.

 

(a)                                 Each of the Group Entities, their
Subsidiaries and their respective directors, officers, employees and agents is,
and has conducted its business in compliance with all Anti-Corruption Laws.

 

(b)                                 Each Group Entity shall not, and shall
ensure that its Subsidiaries and its and their respective directors, officers,
employees and agents do not, use, directly or indirectly, any part of the
proceeds of the Drawdown for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage.

 

(c)                                  None of the Group Entities, their
Subsidiaries or their respective directors, officers, employees or agents, is
the subject to any investigation, inquiry or enforcement proceedings by any
Governmental Authority regarding any offence or alleged offence under any

 

43

--------------------------------------------------------------------------------


 

Anti-Corruption Laws, and no such investigation, inquiry or proceeding is
pending or has been threatened.

 

(d)                                 Each of the Group Entities and their
respective Subsidiaries has implemented and maintains in effect policies and
procedures designed to ensure compliance by each Group Entity, its Subsidiaries,
their respective directors, officers, employees and agents with Anti-Corruption
Laws.

 

Section 8.23                            U.S. Mining Properties.

 

The aggregate fair market value of the real property interests and mining rights
located in the United States and held by a Loan Party that is not the subject of
the title opinions delivered pursuant to Section 6.01(i)(iii) is less than or
equal to $5,000,000.

 

Section 8.24                            Nature of Representations and
Warranties.

 

The representations and warranties set out in, or deemed to be made under, this
Agreement, or under any certificates or other documents delivered to the Agent
pursuant hereto, shall survive the execution and delivery of this Agreement and
the making of the Drawdown, notwithstanding any investigations or examinations
which may be made by the Agent and the Lenders, and the Lenders shall be deemed
to have relied on such representations and warranties in the making of each
Advance. Such representations and warranties shall survive until the Obligations
have been fully and finally paid and satisfied and this Agreement has been
terminated.

 

ARTICLE IX
Positive Covenants

 

During the term of this Agreement, the Borrower for and on behalf of itself and
on behalf of each Guarantor and on behalf of, each Subsidiary of the Borrower or
any Guarantor, covenants and agrees that it shall, and shall cause each
Guarantor and each Subsidiary to:

 

Section 9.01                            Payment of Obligations.

 

Duly and punctually pay all Debts due and payable by each of them to any Person
including all Obligations, Taxes and Contractual Obligations.

 

Section 9.02                            Maintenance of Existence.

 

Maintain and renew in full force and effect its existence, organization and
status in each jurisdiction of incorporation, formation or organization and in
each other jurisdiction in which they carry on business or own assets and make
all corporate, partnership and other registrations and filings necessary to do
so.

 

Section 9.03                            Conduct of Business and Maintenance of
Property.

 

(a)                                 Conduct its business in accordance with
sound business practices and in compliance with: (i) its articles, bylaws and
constating documents; (ii) all Applicable Laws; (iii) its Contractual
Obligations; and (iv) Permits to which it or its Property is subject.

 

(b)                                 Maintain in good standing and obtain, as and
when required, all Permits and contracts that it requires to permit it to
acquire, own, operate and maintain its business and

 

44

--------------------------------------------------------------------------------


 

Property and to perform its obligations under the Loan Documents to which it is
or will be a party.

 

(c)                                  Maintain and preserve all of its Property
useful and necessary in its business in good repair, payment of  governmental
fees, working order and condition, ordinary wear and tear excepted.

 

Section 9.04                            Insurance.

 

(a)                                 Maintain insurance with respect to its
property, assets and business, including “all risks” property and casualty,
comprehensive general liability, and business interruption insurance and such
other insurance as the Agent may require, with the Agent, for and on behalf of
the Lenders, shown as first mortgagee and loss payee (on all property and
business interruption insurance policies) and additional insured (on all
liability insurance policies), with financially sound and reputable insurance
companies, in such amounts and covering such risks as are customarily maintained
by companies engaged in the same or similar businesses, and as are satisfactory
to the Agent, acting reasonably.

 

(b)                                 Furnish to the Agent, upon written request,
confirmation that such insurance is carried and current, as well as notice of
any claims made under the policies in excess of $1,000,000.

 

(c)                                  Use commercially reasonable efforts to
cause all insurance policies to provide the Agent with at least 30 days prior
written notice of cancellation.

 

Section 9.05                            Performance of Material Contracts.

 

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the Agent
and, upon request of the Agent, make to each other party to each Material
Contract such demands and requests for information and reports or for action as
any Group Entity or any of its Subsidiaries is entitled to make under such
Material Contract.

 

Section 9.06                            Taxes and Withholdings.

 

(a)                                 Duly file on a timely basis all material tax
returns required to be filed by it, and duly and punctually pay all Taxes as
they become due and payable under Applicable Law unless they are being contested
in good faith by appropriate proceedings and an adequate reserve has been
provided on the books of the relevant Group Entity for payment of the contested
amount.

 

(b)                                 Withhold from each payment made to any of
its past or present employees, officers, directors, partners, and to any
non-resident of the country in which the Group Entity is resident, the amount of
all Taxes and other deductions required to be withheld and pay the amount
withheld to the proper Governmental Authority within the time required under
Applicable Law.

 

(c)                                  Collect from all Persons the amount of all
Taxes required to be collected from them under Applicable Law and remit the
amount collected to the proper Governmental Authority within the time required
under any Applicable Law.

 

45

--------------------------------------------------------------------------------


 

Section 9.07                            Inspection of Property; Books and
Records; Discussions.

 

(a)                                 Keep proper books of records and accounts in
conformity with GAAP, its constating documents and all Applicable Laws, of all
dealings and transactions and assets in relation to the Group Entities and each
of their businesses and activities on a current basis.

 

(b)                                 Permit any representative of the Agent, on
reasonable notice and on a confidential basis, to visit and inspect any of its
Properties, inspect its books and records and make copies of and take extracts
of such books and records (including any electronic records stored in a computer
data bank and computer software systems) up to two times per year provided no
Default has occurred and is continuing and following a Default, as often as may
reasonably be desired and to discuss its business operations, properties and
financial and other conditions with its officers and employees and its
independent public accountants, the reasonable costs and expenses of all of
which shall be paid by the Borrower.

 

Section 9.08                            Environmental Laws.

 

(a)                                 Comply with all applicable Environmental
Laws and obtain, maintain and comply in all respects with any and all Permits
required by applicable Environmental Laws, and ensure the same by all of its
tenants and subtenants, if any.

 

(b)                                 Save and except in respect of any tailings
disposal facility, ensure that there are no Hazardous Materials located on,
above or below the surface of any Premises except as would not be expected to
result in a Material Adverse Effect.

 

(c)                                  Ensure that there are no underground
storage tanks located on the Premises, except in compliance with Environmental
Laws.

 

(d)                                 Save and except in respect of any tailings
at any tailings disposal facility, ensure that the Premises will not be used as
a landfill or waste disposal site.

 

(e)                                  Promptly, upon acquiring knowledge thereof,
give written notice to the Agent of any non-compliance with Environmental Laws
occurring on or in relation to the Premises which would reasonably be expected
to have a Material Adverse Effect.

 

(f)                                   Conduct and complete all remedial, removal
and other actions necessary to remove and clean up all Hazardous Materials from
any of its properties required under Environmental Laws and promptly comply in
all respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

(g)                                  Establish and implement such procedures as
may be necessary to continuously determine and assure that the Group Entities’
obligations under this section are timely and fully satisfied.

 

Section 9.09                            Use of Proceeds.

 

Use the proceeds of the Credit Facility only for the purposes set out in
Section 2.02.

 

46

--------------------------------------------------------------------------------


 

Section 9.10                            Anti-Terrorist Financing and Anti-Money
Laundering Laws.

 

(a)                                 Comply with all Anti-Terrorist Financing and
Anti-Money Laundering Laws and “know your client” Applicable Laws (collectively,
“AML Legislation”).

 

(b)                                  Each Group Entity acknowledges that,
pursuant to AML Legislation, the Agent and the Lenders may be required to
obtain, verify and record information regarding each Group Entity, each of their
respective Subsidiaries and each of their respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
any of them, and the transactions contemplated herein.  Each Group Entity shall,
promptly provide all such information as may be reasonably required by the
Agent, any Lender, or any assignee or participant of a Lender, in order to
comply with AML Legislation.

 

(c)                                  If the Agent has ascertained the identity
of any Group Entity or any authorized signatories of a Group Entity for the
purposes of applicable AML Legislation, then the Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Agent within the meaning of the applicable AML Legislation;
and

 

(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent does not have any obligation
to ascertain the identity of the  Group Entities or any authorized signatories
of the Group Entities on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Group Entity or any such
authorized signatory in doing so.

 

(d)                                 Adopt and maintain adequate policies,
procedures and controls to ensure that it and each of its directors, officers,
employees and agents is in compliance with all AML Legislation.

 

Section 9.11                            Anti-Corruption Laws.

 

(a)                                 Comply with all Anti-Corruption Laws.

 

(b)                                 Conduct its business in such a way and to
adopt and maintain adequate policies, procedures and controls to ensure that it
and each of its directors, officers, employees and agents is in compliance with
all Anti-Corruption Laws and that the representations and warranties set out in
Section 8.22 are true and correct at all times (and not just at, or as of, the
times such representations and warranties are made or deemed to be made).

 

Section 9.12                            Sanctions.

 

(a)                                 Comply with all Sanctions.

 

(b)                                 Conduct its business in such a way and adopt
and maintain adequate policies, procedures and controls to ensure that it and
each of its directors, officers, employees and agents is in compliance with all
Sanctions and that the representations and warranties set out in Section 8.20
are true and correct at all times (and not just at, and as of, the times such
representations and warranties are made or deemed to be made).

 

47

--------------------------------------------------------------------------------


 

Section 9.13                            Pension and Benefit Plans.

 

(a)                                 Operate, administer and perform all of its
obligations under and in respect of all Pension Plans and Benefit Plans in
material compliance with the terms of such plans and all applicable Pension and
Benefit Laws and shall maintain all necessary governmental approvals which are
material in respect of the operation of such plans and comply, in all respects,
with its obligations under such plans and applicable Pension and Benefit Laws
including making all contributions and payments (normal and special) required to
be made under the terms of such plans, applicable Pension and Benefit Laws and
any applicable valuation report.

 

(b)                                 Ensure that the representations and
warranties set out in Section 8.15 are true and correct at all times (and not
just at, and as of, the times that such representations and warranties are made
or deemed to be made).

 

Section 9.14                            Bank Accounts.

 

Promptly upon the request of the Agent, cause cash and Cash Equivalents held by
Subsidiaries that are not subject to a first priority perfected security
interest in favour of the Agent to be transferred to a deposit account that is
subject to a deposit account control agreement (or substantially similar
agreement) in accordance with Section 5.01(e).

 

Section 9.15                            Further Assurances.

 

Promptly upon the request of the Agent:

 

(a)                                 correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgement,
filing or recordation thereof; and

 

(b)                                 do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, assignments, financing statements and continuations thereof, termination
statements, notices of assignments, transfers, certificates, assurances and
other instruments as the Agent, may require from time to time in order to:

 

(i)            carry out more effectively the purposes of the Loan Documents;

 

(ii)           perfect and maintain the validity, effectiveness and priority of
the security interests intended to be created under the Security Documents and
the other Loan Documents; and

 

(iii)          assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively to the Lenders, the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document to which any Group
Entity is, or is to be, a party.

 

48

--------------------------------------------------------------------------------


 

ARTICLE X
Reporting Requirements

 

During the term of this Agreement, the Borrower for and on behalf of itself and
on behalf of each Guarantor and on behalf of each Subsidiary of the Borrower or
any Guarantor, covenants and agrees that it shall, and shall cause each
Guarantor and each Subsidiary to:

 

Section 10.01                     Financial Statements.

 

Provide to the Agent:

 

(a)                                 Annual Financial Statements. As soon as
available, but in any event within 90 days after the end of each Fiscal Year of
the Borrower, a copy of the annual audit report of the Borrower and its
Subsidiaries for such year including a copy of the audited consolidated balance
sheet of the Borrower, the Guarantors and their respective Subsidiaries as at
the end of such year and the related audited consolidated statements of
operations and of cash flows for such year, setting forth, in each case, in
comparative form the figures for the previous year, together with an opinion as
to such audit report from Ernst & Young LLP or other independent certified
public accountants of nationally recognized standing, which opinion does not
contain a “going concern” or similar qualification or exception, or
qualification arising out of the scope of the audit; provided that, in the event
of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide a
reconciliation of such financial statements to GAAP.

 

(b)                                 Quarterly Financial Statements. As soon as
available, but in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year of the Borrower, the unaudited
consolidated balance sheet of the Borrower, the Guarantors and their respective
Subsidiaries as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of operations and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
each case, in comparative form, the figures for the previous year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments).

 

(c)                                  Monthly Financial Reporting. As soon as
available, but in any event within 30 days after the end of each month occurring
during each Fiscal Year of the Borrower, the financial reporting substantially
in the form as set out on Schedule “W” hereto, certified by a Responsible
Officer as being fairly stated in all material respects.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or Responsible Officer, as the
case may be, and disclosed in reasonable detail therein) consistently throughout
the periods reflected therein and with prior periods, except as required by
rules of the SEC for interim financial statements. Information required to be
delivered with respect to the Group Entities pursuant to Section 10.01 shall be
deemed to have been delivered on the date on which such information has been
posted on the Borrower’s website on the Internet, at www.sec.gov, at
www.sedar.com or at another website identified by the Borrower by notice to the
Agent and accessible by the Lenders without charge.

 

Section 10.02                     Compliance Certificates; Other Information.

 

The Borrower shall furnish the following to the Agent:

 

49

--------------------------------------------------------------------------------


 

(a)                                 Concurrent with the delivery of the
financial statements in 10.01(b) and 10.01(c), a Compliance Certificate
certifying that no Material Adverse Effect has occurred and as it relates to a
certificate delivered with reporting under Section 10.01(b) confirmation that
the Borrower is in compliance with the financial covenants in Section 8.03, in
substantially the form annexed hereto as Schedule “F” signed by a Responsible
Officer of the Borrower.

 

(b)                                 Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Group Entity as the Agent may from time to time
reasonably request.

 

Section 10.03                     Notices.

 

Promptly and in any event within three days after learning of such event give
notice to the Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any default (however defined) under any
Material Contract or Permit of any Group Entity;

 

(c)                                  any litigation or proceeding affecting any
Group Entity (i) in which the amount not covered by insurance is $5,000,000 or
greater; (i) in which injunctive or similar relief is sought and which would
result in a financial impact of which would reasonably be expected to be greater
than $5,000,000 or (ii) which relates to any Loan Document;

 

(d)                                 with respect to any Pension Plan or Benefit
Plan, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof, of any failure to meet the minimum funding
standards under applicable Pension and Benefit Laws (whether or not a funding
waiver has been granted), any inability to pay premiums, normal payments,
special payments, or benefits when due, any merger, consolidation or transfer of
its assets, any changes in the plan’s contributing sponsor or controlled group,
the creation of any Encumbrance over a Group Entity’s assets related to such
plan or the institution of proceedings or the taking of any other action with
respect to the withdrawal from, or the termination, reorganization or insolvency
of such plan, in each case, where such action, event or proceedings could
reasonably be expected to have a Material Adverse Effect;

 

(e)                                  the occurrence of any Environmental Claim
the financial impact of which would be reasonably expected to be greater than
$5,000,000, against or of any non-compliance by any Group Entity with any
Environmental Law or relevant Permit;

 

(f)                                   any development or event that has had or
could reasonably be expected to have a Material Adverse Effect; and

 

(g)                                  notice of any Related Party transaction (or
series of related transactions) or agreement having a value or involving
payments by or to a Group Entity of (a) $5,000,000, either for any one
transaction or on a per annum basis or (b) $5,000,000 in aggregate over the life
of the agreement or any series of transactions

 

Each notice provided pursuant to this Section 10.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Person
proposes to take with respect thereto.

 

50

--------------------------------------------------------------------------------


 

ARTICLE XI
Negative Covenants

 

During the term of this Agreement, the Borrower for and on behalf of itself, and
on behalf of each Guarantor and each Subsidiary of the Borrower and any
Guarantor, covenants and agrees that, without the prior written consent of the
Required Lenders, it shall not and shall cause each Guarantor and Subsidiary of
the Borrower or any Guarantor not to:

 

Section 11.01                     Limitation on Debt.

 

Create, incur, assume, permit to exist, or otherwise become liable with respect
to, any Debt other than Permitted Debt.

 

Section 11.02                     Limitation on Encumbrances.

 

Create, incur, assume or permit to exist any Encumbrance on any property or
assets (including Equity Interests of any of its Subsidiaries) now owned or
hereafter acquired by it or on any income or rights in respect of any thereof,
except for Permitted Encumbrances.

 

Section 11.03                     Fundamental Change; Nature of Business.

 

(a)                                 Merge into, amalgamate or consolidate with
any other Person, enter into any partnership, joint venture, corporate
reorganization or other transaction intended to effect a consolidation,
amalgamation or merger or wind-up, dissolve, restructure, liquidate, become
bankrupt or permit any winding-up, dissolution, liquidation, arrangement or
bankruptcy; provided that, if no Event of Default shall have occurred and is
continuing at the time thereof and immediately after giving effect thereto,
(i) any Subsidiary of the Borrower that is a Group Entity may merge or
amalgamate into the Borrower; (ii) any Group Entity (other than the Borrower)
may merge or amalgamate into any other Group Entity in a transaction in which
the amalgamated entity is a Group Entity; and (iii) any Subsidiary that is not a
Group Entity may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and does not prejudice the Lenders.

 

(b)                                 Engage in any business other than businesses
of the type conducted by the Borrower and its Subsidiaries on the date hereof
and businesses reasonably related thereto.

 

Section 11.04                     Limitations on Changes to Capital Structure.

 

Make any change in the capital structure, in, or authorize or issue any Equity
Interests of any Subsidiary, save and except if the Person to whom such Equity
Interests are issued is or becomes a Guarantor and then only if: (i) the
additional Equity Interests (other than options) so issued are concurrently and
validly pledged to the Agent for the benefit of the Lenders under the Security
Documents; (ii) certificates together with stock transfer powers in respect of
such Equity Interests (other than options) are delivered to the Agent; and
(iii) all resolutions and legal opinions and other documents required by the
Agent, acting reasonably, are delivered to the Agent.

 

Section 11.05                     Limitation on Investments.

 

Make any advance, loan, extension of credit (by way of guarantee or otherwise)
or capital contribution to, or purchase, hold or acquire any Equity Interests,
bonds, notes, debentures or other debt securities of, or

 

51

--------------------------------------------------------------------------------


 

any assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

 

(a)                                 Investments in Cash Equivalents;

 

(b)                                 Investments constituting Capital
Expenditures;

 

(c)                                  intercompany Investments by any Loan Party
in the Borrower or any other Person that, prior to such Investment, is a Loan
Party;

 

(d)                                 extensions of trade credit in the ordinary
course of business (including any instrument evidencing the same and any
instrument, security or other asset acquired through bona fide collection
efforts with respect to the same);

 

(e)                                  Investments that are Permitted
Acquisitions; and

 

(f)                                   in addition to Investments otherwise
expressly permitted by this Section 11.05, Investments by the Borrower or any
other Loan Party in an aggregate amount (valued at cost) not to exceed
$1,000,000 annually.

 

Section 11.06                     Limitation on Dispositions.

 

Sell, lease, assign, transfer, or otherwise dispose of any of its Property,
whether now owned or hereafter acquired, or sell any Equity Interests to any
Person, except:

 

(a)                                 dispositions of obsolete or worn-out
Property in the ordinary course of business;

 

(b)                                 dispositions of inventory, product or
produced or unprocessed minerals, metals or other mineral or extracted materials
in the ordinary course of business;

 

(c)                                  dispositions of publicly traded securities
for fair market value;

 

(d)                                 dispositions of Property to the Borrower or
any other Loan Party, provided such Property remains subject at all times to the
Security Documents; and

 

(e)                                  dispositions of other property, other than
Equity Interests of a Subsidiary of the Borrower, in any Fiscal Year of the
Borrower, so long as (i) such property, together with all other property
disposed of during such Fiscal Year, shall have a fair market value not
exceeding $5,000,000; and (ii) the purchase price paid to the Borrower or other
Loan Party for such property shall be paid solely in cash.

 

Section 11.07                     Limitation on Sale and Leasebacks

 

Enter into any arrangement with any Person whereby such Group Entity shall sell
or otherwise transfer any property owned by it either:

 

(a)                                 such Person and thereafter rent or lease
such Property from such Person; or

 

(b)                                 any other Person to whom funds have been or
are to be advanced by such Person on the security of such Property or rental
obligations of such Group Entity.

 

52

--------------------------------------------------------------------------------


 

Section 11.08                     Limitation on Distributions.

 

Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Equity Interests of the
Borrower, whether now or hereafter outstanding, or make any other payment or
distribution of money or equivalents (including royalties and management fees)
by or to the shareholders of the Borrower or its creditors (collectively,
“Distributions”), except that:

 

(a)                                 the Borrower may declare and pay dividends
with respect to its Equity Interests, provided that the amount of dividends per
share in any Fiscal Year do not exceed the amount of dividends per share made in
the Fiscal Year ended December 31, 2017 (subject to required adjustments, in the
opinion of the Agent, for share splits, consolidations and other changes in
capital structure);

 

(b)                                 the Borrower may declare and pay dividends
and make other Distributions and payments with respect to its Equity Interests
if payable solely in its Equity Interests of the Borrower; and

 

(c)                                  the Borrower may purchase or otherwise
acquire Equity Interests in any Guarantor or Subsidiary of the Borrower using
additional shares of its Equity Interests and provided that such Equity Interest
are at all times subject to the Security Documents.

 

Section 11.09                     Limitation on Related Party Transactions.

 

Enter into or be a party to any transaction including any purchase, sale, lease,
license, or exchange of property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Related Party unless:

 

(a)                                 such transaction is otherwise permitted by
the terms of this Agreement;

 

(b)                                 such transaction is in the ordinary course
of business of the Group Entity;

 

(c)                                  such transaction is on fair and reasonable
terms no less favourable to the Group Entity than those that would have been
obtained in a comparable transaction on an arm’s length basis from an unrelated
Person; and

 

(d)                                 there is no Default or Event of Default
before or after the making of such payment; and

 

(e)                                  to the extent that any Related Party
transaction or agreement has consideration greater than (a) $1,000,000, either
at any one time or on a per annum basis or (b) $3,000,000 in aggregate over the
life of the agreement or over any series of transactions, consent of the Agent

 

Section 11.10                     Limitations on Plans.

 

(a)                                 Establish, or make amendments or changes to,
any existing Pension Plan or Benefit Plan or other agreements or arrangements
with shareholders, directors, officers, senior management or employees other
than those currently in place and disclosed to the Agent as of the date of this
Agreement.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Establish or contribute to any defined
benefit Pension Plan or acquire an interest in any Person if such Person
sponsors, administers, maintains or contributes to, or has any liability in
respect of any defined benefit Pension Plan.

 

Section 11.11                     Limitations on Unfunded Capital Expenditures.

 

Incur binding obligations to pay Capital Expenditures that the Borrower would be
reasonably expected to will cause the Borrower to fail to comply with
Section 12.01.

 

Section 11.12                     Limitations on Name Change, Location of
Assets, Jurisdiction of Incorporation and Chief Executive Office.

 

Without providing the Agent with at least thirty (30) days’ prior written
notice:

 

(a)                                 change its name;

 

(b)                                 change its jurisdiction of incorporation,
the laws governing its constating documents, or the statute under which it is
created or organized;

 

(c)                                  change the jurisdiction in which its chief
executive office is located or its place of business; or

 

(d)                                 permit any tangible personal property of any
Loan Party that is subject to a security interest in favour of the Agent to be
located in any jurisdiction in which the Agent has not registered or perfected
the Lenders’ security interests.

 

Section 11.13                     Limitation on Amendments to Material
Contracts.

 

Amend, supplement or otherwise modify (pursuant to a waiver or otherwise) in any
respect materially adverse to the interests of the Lenders, without the Required
Lenders’ prior written consent, either:

 

(a)                                 its constating documents or allow its
shareholders to amend its constating documents; or

 

(b)                                 the terms and conditions of any Material
Contract.

 

Section 11.14                     Fiscal Year.

 

Change its Fiscal Year without the prior consent of the Agent.

 

Section 11.15                     Bank Accounts.

 

Except as disclosed on Schedule “Q” hereto, and as it applies to the Loan
Parties only, open or maintain any deposit or securities accounts unless the
Agent, for and on behalf of the Lenders, has received all documents (including
all account control agreements, if required) in form and substance satisfactory
to the Agent, acting reasonably to ensure the Agent has a first priority
perfected security interest in such accounts.

 

54

--------------------------------------------------------------------------------


 

Section 11.16                     Limitation on Restrictive Agreements.

 

Create, incur, assume, permit to exist any consensual limitation or restriction
on the ability of the Borrower or any Subsidiary of the Borrower to:

 

(a)                                 make any payment to the Agent or the
Lenders, provide the Security Documents to the Agent, or perform or observe any
of its other covenants or agreements under any of the Loan Documents; or

 

(b)                                 in the case of Subsidiaries, to make any
Distributions to the Borrower or any of its Subsidiaries.

 

Section 11.17                     Limitation on Hedging Arrangements.

 

Enter into Hedging Arrangements of any kind after the date of this Agreement,
except for Hedging Arrangements entered in the ordinary course of a Loan Party’s
business (but not for speculative purposes) to hedge or mitigate bona fide
interest rate, currency or commodity risks to which the Loan Parties are exposed
in the conduct of their business or the management of their liabilities.

 

Section 11.18                     Limitation on Royalty, Stream or Other
Arrangements.

 

Make any payment on royalties in respect of minerals from any Property or enter
into any royalty, stream financing, off-take agreements (other than off-take
agreements based on sales at spot rate) or similar agreement or arrangement with
any Person, except in connection with Permitted Royalties.

 

Section 11.19                     Limitation on Executive Compensation

 

Enter into executive compensation arrangements on terms that are materially
inconsistent with the course of the Loan Parties’ past practice; provided
however, that, for greater certainty, the Loan Parties may enter into executive
compensation arrangements with respect to vacant position of President of the
Borrower on terms that reflect market practice for companies of similar size and
nature of the Borrower in the view of the Loan Parties, acting reasonably.

 

Section 11.20                     Limitation on Bank Accounts.

 

Subject to Section 9.14, the aggregate amount of cash and Cash Equivalents held
by the Group Entities (considered on a group basis) that is not subject to a
first priority perfected security interest in favour of the Agent shall not, at
any time, exceed $15,000,000, or the exchange equivalent.

 

ARTICLE XII
Financial Covenants

 

For so long as this Agreement is in force, and until the Obligations have been
paid in full and the Credit Facility has been terminated, the Borrower shall
ensure that, all at all times:

 

Section 12.01                     Working Capital.

 

Its Consolidated Working Capital is not less than $10,000,000, calculated as at
each Calculation Date.

 

55

--------------------------------------------------------------------------------


 

Section 12.02                     Minimum Shareholders Equity.

 

Its shareholders equity calculated in accordance with GAAP, on a consolidated
basis, is not less than $120,000,000, calculated as at each Calculation Date

 

ARTICLE XIII
Events of Default and Remedies

 

Section 13.01                     Events of Default.

 

The occurrence of any one or more of the following events or conditions shall
constitute an “Event of Default” under this Agreement:

 

(a)                                 Payment Default. The Borrower fails to pay:
(i) any principal amount owing under this Agreement or any other Loan Document
when due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise and such failure remains
unremedied for a period of three (3) Business Days; or (ii) any interest, fee or
other amount payable hereunder or under any other Loan Document when due and
payable and such failure remains unremedied for a period of five (5) Business
Days.

 

(b)                                 Incorrect Representations. Any
representation, warranty, certification or other statement of fact made or
deemed made by or on behalf of any  Group Entity herein or in any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder or in any certificate, document, report, financial statement or
other document furnished by or on behalf of any Group Entity under or in
connection with this Agreement or any other Loan Document, proves to have been
incorrect, incomplete or misleading in any material respect on or as of the date
made or deemed made.

 

(c)                                  Breach of Specified Covenants. Any Group
Entity fails to perform or observe any of its covenants, terms, conditions or
agreements contained in Section 9.02, Section 9.07, Section 9.08, Section 9.09,
Section 9.10, Section 9.11, Section 9.12, Section 9.13, ARTICLE XI or
ARTICLE XII.

 

(d)                                 Breach of Other Covenants. Any Group Entity
fails to perform or observe any of its other covenants, terms, conditions or
agreements contained in this Agreement or any other Loan Document (other than as
provided in (a) through (c) of this Section 13.01, and such failure continues
unremedied for a period of fifteen (15) Business Days after the earlier of:
(x) the Borrower becoming aware of such failure, or (y) the Agent giving the
Borrower notice of such failure.

 

(e)                                  Cross-Default. Any Group Entity:

 

(i)            fails to pay any principal or interest in respect of any Debt
(including any Guarantee Obligation, but excluding any Debt outstanding under
this Agreement) when due and such failure continues after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or

 

(ii)           an event of default occurs under any such Debt;

 

(iii)          provided that, a default, event or condition described in clause
(i) or (ii) of this Section (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses

 

56

--------------------------------------------------------------------------------


 

(i) and (ii) of this Section (e) has occurred and is continuing with respect to
Debt, the outstanding principal amount of which exceeds, in the aggregate,
$5,000,000.

 

(f)                                   Voluntary Bankruptcy or Insolvency. Any
Group Entity:

 

(i)            commences or institutes any application, proceeding or other
action under any Bankruptcy and Insolvency Law and any other applicable
corporate legislation, seeking (A) to have an order for relief entered with
respect to it or to petition for its winding up, or (B) to adjudicate it as
bankrupt or insolvent, or (C) reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, compromise, proposal, stay of
proceedings of creditors generally, or other relief with respect to it or its
debts;

 

(ii)           admits in writing its inability to pay its debts generally or
makes a general assignment for the benefit of its creditors; or

 

(iii)          any Group Entity takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 13.01(g).

 

(g)                                  Involuntary Bankruptcy or Insolvency. With
respect to any Group Entity:

 

(i)            there is commenced against such Group Entity in a court of
competent jurisdiction any application, proceeding or other action of a nature
referred to in Section 13.01(f) which (A) results in the entry of an order for
relief or any such adjudication or appointment, or (B) remains undismissed,
undischarged, unstayed or unbonded for forty-five (45) days;

 

(ii)           there is commenced against such Group Entity any application,
proceeding or other action seeking issuance of a warrant of seizure and sale,
execution, garnishment or similar process against all or any substantial part of
its Property which results in the entry of an order for any such relief which
has not been vacated, discharged, stayed or bonded pending appeal within
forty-five (45) days from the entry thereof; or

 

(iii)          the appointment of a receiver, liquidator, provisional
liquidator, interim receiver, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any part of its
assets.

 

(h)                                 Judgments. The entry of one or more
judgments or the issuance or registration of any writ of enforcement or order
against any Group Entity involving, in the aggregate, a liability (not paid or
fully covered by insurance as to which the relevant insurance company has been
notified and has accepted coverage) in an amount in excess of $5,000,000 and all
such judgments or writs have not been released, bonded, satisfied, discharged,
vacated, stayed or accepted for payment by an insurer within forty-five (45)
days from the entry, commencement or levy thereof.

 

(i)                                     Invalidity of Loan Documents. If:

 

(i)            any provision of any Loan Document ceases for any reason to be
valid, binding and in full force and effect, or any security interest created by
the Security

 

57

--------------------------------------------------------------------------------


 

Documents is not, or ceases to constitute, in whole or in part, a first ranking
Encumbrance on the Property of the Borrower and each other Group Entity intended
to be charged thereby other than as expressly permitted hereunder or thereunder,
and in each case is not replaced by a valid, binding and enforceable Loan
Document;

 

(ii)           any Group Entity contests in any manner the validity or
enforceability of any provision of any Loan Document;

 

(iii)          any Group Entity denies that it has any or further liability or
obligation under any provision of any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Commitments) or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(iv)          any Loan Document is invalidated in any material respect by any
act, regulation, or governmental action or is determined to be invalid in any
material respect by a court or other judicial entry and such determination has
not been stayed pending appeal.

 

(j)                                    Change of Control. Any Change of Control
occurs.

 

(k)                                 Material Adverse Effect. There occurs in the
reasonable judgment of the Agent, a Material Adverse Effect.

 

(l)                                     Going Concern Statement. The audit
report to the financial statements of the Borrower contain any qualification or
exception, which (a) is of a “going concern” or similar nature; or (b) relates
to any limited scope of examination of material matters relevant to such
financial statements, if such limitation results from the refusal or failure of
the Borrower or any other Group Entity to grant access to necessary information
therefor.

 

(m)                             Abandonment of Assets. Any Group Entity takes or
seeks to take any action to (a) abandon all or any material portion of the
Mining Assets, (b) abandon the construction of the Gold Bar Asset, (c) put any
Operating Mine on care and maintenance, or (d) otherwise suspend construction,
development or mining operations, any Operating Mine (other than temporary
suspensions for sound operational reasons not to exceed three (3) months).

 

(n)                                 Expropriation. Any Governmental Authority
directly or indirectly condemns, expropriates, nationalizes, seizes or
appropriates any Group Entity or any material property which relates to or forms
part of the Property and which is not vacated, discharged, stayed or bonded
pending appeal within forty-five (45) days from the entry thereof.

 

(o)                                 Exchange Control. Any Governmental Authority
imposes or enforces formal or de facto exchange or currency controls or
restrictions on export of metal applicable to any Group Entity or the Property
and such controls or restrictions could reasonably be expected to have a
Material Adverse Effect.

 

Section 13.02                     Remedies Upon an Event of Default.

 

(a)                                 Acceleration on Default.  Upon the
occurrence of an Event of Default and for so long as an Event of Default is
continuing: (i) the entire principal amount of the Advance then

 

58

--------------------------------------------------------------------------------


 

outstanding, together with all accrued and unpaid interest thereon; (ii) the
Prepayment Fee; and (iii) all other amounts owing under this Agreement and the
other Loan Documents, shall be accelerated and become immediately due and
payable upon written notice to that effect from the Agent to the Borrower, all
without any other notice and without presentment, protest, demand, notice of
dishonour or any other demand whatsoever (all of which are expressly waived by
the Borrower and the other Group Entities). In such event, the Security
Documents shall become immediately enforceable and the Agent may exercise any
right or recourse and proceed by any action, suit, remedy or proceeding against
any Group Entity as the Agent and the Lenders are entitled to take under
Applicable Law, this Agreement, the Security Documents and the other Loan
Documents for the recovery and payment in full of all Obligations, and such
other action as the Agent deems advisable to enforce their rights and remedies,
all without any notice, presentment, demand, protect or other formality, all of
which are expressly waived by the Borrower and the other Group Entities. No such
remedy for the enforcement of the rights of the Agent and the Lenders shall be
exclusive of, or dependent on, any other remedy, but any one or more of such
remedies may from time to time be exercised independently or in combination with
any other remedy.

 

(b)                                 Automatic Acceleration.  In addition to the
rights of the Agent and the Lenders under Section 13.02(a), in the event of an
Event of Default under Section 13.01(f) or (g), the obligations of the Lenders
to make any further Advance under this Agreement shall automatically be
terminated and (i) the entire principal amount of the Advance then outstanding,
together with all accrued and unpaid interest thereon, (ii) the Prepayment Fee,
and (iii) all other amounts owing under this Agreement and the other Loan
Documents, shall automatically become immediately due and payable without any
other notice and without presentment, protest, demand, notice of dishonour or
any other demand whatsoever (all of which are expressly waived by the Borrower
and the other Group Entities).

 

Section 13.03                     Saving.

 

The Agent and the Lenders shall have no obligation to the Borrower or any other
Group Entity to pursue any specific remedy, to realize on any collateral
securing the Obligations, to enforce the Security Documents or to allow any of
its collateral to be sold, dealt with or otherwise disposed of. The Agent and
the Lenders shall not be responsible to the Borrower or any other Loan Party for
any loss or damage upon the realization or enforcement of, the failure to
realize on or enforce or the failure to permit any of the collateral to be sold,
dealt with, or otherwise disposed of, or for any act or omission, except that
the Agent and the Lenders may be responsible for any loss or damage arising from
the willful misconduct or gross negligence of the Agent or the Lenders, as
applicable.

 

Section 13.04                     Agent May Perform.

 

Following the occurrence of an Event of Default, and for so long as such event
shall persist, if the Borrower or any other Loan Party shall fail to perform any
of its covenants or agreements in this Agreement or any of the other Loan
Documents, the Agent may (but shall have no obligation to), on behalf of the
Lenders, perform any or all such covenants or agreements in any manner deemed
fit by the Agent without thereby waiving any rights to enforce the Loan
Documents. All expenses and disbursements incurred by the Agent and the Lenders
(including legal fees and disbursements) shall be an Obligation secured by the
Security Documents and shall be payable on demand by the Agent or the Lenders,
as applicable.

 

59

--------------------------------------------------------------------------------


 

Section 13.05                     Right of Set-Off.

 

(a)                                 If an Event of Default shall have occurred
and is continuing, each of the Lenders and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, and without prior notice to the Borrower, any such notice
being expressly waived by the Borrower, to set-off, appropriate and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or Affiliate to or for the credit or the
account of any Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, whether direct or indirect, absolute or contingent, matured or
unmatured, and irrespective of whether or not such Lender or any Affiliate shall
have made any demand under the Loan Documents and although such Obligations of
such Loan Party are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. Each Lender agrees to notify the Borrower promptly after
any such set-off and appropriation and application; provided that, the failure
to give such notice shall not affect the validity of such set-off and
appropriation and application. The rights of each of the Lenders and each of
their respective Affiliates under this Section 13.05 are in additional to any
other rights and remedies available to them (including other rights of set-off,
consolidation of accounts or bankers’ liens).

 

(b)                                 If a Defaulting Lender or its Affiliate
exercises any such right of set-off:  (i) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 14.12 and, pending payment, shall be segregated by the
Defaulting Lender or its Affiliate from its other funds and deemed to be held in
trust for the benefit of the Agent and the Lenders (excluding the Defaulting
Lender); and (ii) the Defaulting Lender shall promptly provide the Agent with a
statement describing in reasonable detail the Obligations owing to the
Defaulting Lender as to which the right of set-off was exercised.  If any
Affiliate of a Lender exercises any rights under this Section 13.05, it shall
share the benefit received in accordance with Section 14.06 as if the benefit
had been received by the Lender of which it is an Affiliate.

 

Section 13.06                     Application of Payments.

 

Notwithstanding any other provision of this Agreement or any other Loan
Document, after the occurrence and during the continuance of an Event of
Default, all payments made by or on behalf of the Borrower or any other Loan
Party under this Agreement or from the proceeds of realization under any of the
Security Documents, or otherwise collected by the Agent or any Lender on account
of any of the Obligations, shall be applied to the Obligations as follows (as
the same become due at maturity, by acceleration or otherwise):

 

(a)                                 First, to the payment of any fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees of counsel and other advisors engaged by the Agent and including
in connection with realizing on the Security Documents) payable to the Agent in
its capacity as such hereunder or under any other Loan Document;

 

(b)                                 Second, to the payment of any fees
(including, for avoidance of doubt, any Prepayment Fee), indemnities, expenses
and other amounts (other than principal and interest) owed to the Lenders
hereunder or under any other Loan Document, rateably among the Lenders in
proportion to the amounts owing to each Lender under this clause over the total
amount owing to all Lenders under this clause;

 

60

--------------------------------------------------------------------------------


 

(c)                                  Third, to the payment of all outstanding
amounts of interest payable under the Loan Documents (including default interest
and interest payable before and after the commencement of any insolvency or
bankruptcy proceeding), rateably among the Lenders in proportion to the amounts
owing to each Lender under this clause over the total amount owing to all
Lenders under this clause;

 

(d)                                 Fourth, to the payment of the outstanding
principal amount of the Advance in the inverse order of maturity; and

 

(e)                                  Fifth, any balance remaining to the
Borrower or as otherwise required by Applicable Law.

 

Section 13.07                     Third Parties.

 

No Person dealing with any Lender, the Agent or any other representative of the
Lenders is required to determine: (a) whether the Security Documents (or any of
them) have become enforceable, the powers that the Lenders, the Agent or any
other representative of the Lenders are purporting to exercise have become
exercisable, or any Obligations remain outstanding; (b) as to the necessity or
expediency of the conditions which any sale may be subject to; (c) otherwise as
to the propriety or regularity of any sale, disposition or any other dealing
with the collateral charged by the Security Documents or any part thereof; or
(d) how any payments to the Lenders, the Agent or any other representative of
the Lenders has been or will be applied.  Any Person who acquires collateral
that is charged by the Security Documents from a Lender or Lenders, the Agent or
any representative of any of them in good faith will acquire it free from any
interest of the Loan Parties.

 

ARTICLE XIV
The Agent and the Lenders

 

Section 14.01                     Appointment and Authority.

 

Each Lender hereby irrevocably appoints Royal Capital Management Corp. to act on
its behalf as the Agent hereunder and under the other Loan Documents, and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders. No Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of the provisions of this Article. The use of the term
“agent” in any Loan Document with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligation arising under
agency doctrine of any Applicable Laws.  Instead, the term is used as a matter
of market custom and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 14.02                     Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any

 

61

--------------------------------------------------------------------------------


 

Affiliate thereof, all as if such Person were not the Agent hereunder and
without any duty to account to the Lenders.

 

Section 14.03                     No Fiduciary Duty and Exculpatory Provisions.

 

(a)                                 The Agent shall not have any duties or
obligations except those expressly set out in the Loan Documents, which shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary actions and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents); provided that, the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

 

(iii)          shall not, except as expressly set out in the Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Loan Parties or any of their Affiliates that is
communicated to the Agent.

 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it: (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as is necessary or as
the Agent believes in good faith is necessary, under the Loan Documents); or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

(c)                                  The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing the Default is given
to the Agent by the Borrower or a Lender.

 

(d)                                 Except as otherwise expressly provided in
this Agreement, the Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with the Loan Documents; (ii) the contents of any certificate,
report or other document delivered in connection with the Loan Documents;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set out in the Loan Documents or the occurrence of any
Default; (iv) the validity, enforceability, effectiveness or genuineness of the
Loan Documents; or (v) the satisfaction of any condition specified in this
Agreement, other than to confirm receipt of items expressly required to be
delivered to the Agent.

 

Section 14.04                     Reliance by the Agent.

 

The Agent shall be entitled to rely on, and shall not incur any liability for
relying on any notice, request, certificate, consent, statement, instrument,
document or other writing (including, any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been

 

62

--------------------------------------------------------------------------------


 

signed, sent or otherwise authenticated by the proper Person. The Agent may rely
on any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender  unless
the Agent shall have received written notice to the contrary from such Lender
before making such Advance. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 14.05                     Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers under any of the Loan Document by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities as well as activities as Agent. The Agent
shall have no responsibility for the conduct or negligence of any sub-agent
appointed by it hereunder, except to the extent that a court of competent
jurisdiction determines that the Agent acted with gross negligence or willful
misconduct in the appointment of such sub-agent.

 

Section 14.06                     Sharing of Payments by Lenders.

 

If any Lender, by exercising any right of set-off or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Commitment and accrued interest thereon or other obligations hereunder
greater than its pro rata share thereof as provided herein, then the Lender
receiving such payment or other reduction shall: (i) notify the Agent of such
fact; and (ii) purchase (for cash at face value) participations in the
Commitment and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders rateably in accordance with the aggregate amount
of principal of and accrued interest on their respective Commitments and other
amounts owing them, provided that:

 

(a)                                 if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest;

 

(b)                                 the provisions of this Section shall not be
construed to apply to: (i) any payment made by any Loan Party pursuant to and in
accordance with the express terms of this Agreement; or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Commitments or participation in disbursements under
Letters of Credit to any assignee or participant, other than to any Loan Party
or any Affiliate of a Loan Party  (as to which the provisions of this
Section shall apply); and

 

(c)                                  the provisions of this Section shall not be
construed to apply to: (i) any payment made while no Default has occurred and is
continuing in respect of obligations of the Borrower to such Lender that do not
arise under or in connection with the Loan Documents; (ii) any payment made in
respect of an obligation that is secured by a Permitted Encumbrance, or that is
otherwise entitled to priority over the Borrower’s obligations under or in
connection with the Loan

 

63

--------------------------------------------------------------------------------


 

Documents; (iii) any reduction arising from an amount owing to a Loan Party upon
the termination of derivatives entered into between the Loan Party and such
Lender; or (iv) any payment to which such Lender is entitled as a result of any
form of credit protection obtained by such Lender.

 

The Loan Parties consent to the foregoing and agree, to the extent that they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of set-off and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Loan Party in the amount of such participation.

 

Section 14.07                     Administration of Credits.

 

(a)                                 Duties of the Administrative Agent. Unless
otherwise specified in this Agreement, the Agent shall perform the following
duties:

 

(i)            ensure that all conditions precedent to any Advance have been
fulfilled or waived in accordance with, and subject to, the terms of this
Agreement;

 

(ii)           receive and distribute each Lender’s Applicable Percentage of an
Advance to the Borrower in accordance with the terms of this Agreement;

 

(iii)          use reasonable efforts to collect promptly all sums due and
payable by the Borrower under this Agreement and distribute all payments
received from the Borrower to each Lender in accordance with such Lender’s
Applicable Percentage and the terms of this Agreement;

 

(iv)          hold and execute, as agent on behalf of the Lenders, the Security
Documents or collateral and take all required steps to perfect (whether by
registration, possession, control or otherwise) and maintain the Security
Documents; for greater certainty, the Agent, as part of its duties as Agent, is
authorized to act as hypothecary representative of the Lenders for the purposes
of any hypothec granted by any Loan Party pursuant to article 2692 of the Civil
Code of Quebec;

 

(v)           release and discharge the security interest of the Lenders under
the Security Documents with respect to any property or assets to the extent
necessary to complete any disposition permitted by this Agreement;

 

(vi)          hold all legal documents relating to the Credit Facility, maintain
complete and correct records showing the Advance made by the Lenders, all
remittances and payments made by the Borrower to the Agent, all remittances and
payments made by the Agent to the Lenders and all fees or any other sums
received by the Agent and allow each Lender and its advisors to examine such
accounts, records and documents at its own expense, and provide any Lender upon
reasonable notice, with such copies thereof as such Lender may reasonably
require from time to time at the Lender’s expense;

 

(vii)         promptly forward to each Lender, upon receipt, copies of: (w) all
financial information received from the Borrower; (x) the Drawdown Request;
(y) an up-to-date loan status report; and (z) other notices, correspondence or
information

 

64

--------------------------------------------------------------------------------


 

received by the Agent from the Borrower or Guarantors involving or relating to
the Lenders;

 

(viii)        promptly forward to each Lender, upon request and at the expense
of such Lender, copies of the Loan Documents;

 

(ix)          promptly notify each Lender of the occurrence of any Default or
Event of Default of which the Agent has actual knowledge; and

 

(x)           except as otherwise provided in this Agreement, act in accordance
with any instructions given to the Agent by the Required Lenders or all the
Lenders, as applicable.

 

(b)                                 Actions Requiring Unanimous Consent of the
Lenders.  Unless otherwise specified in this Agreement, the Agent may only take
the following actions with the prior written unanimous consent of all of the
Lenders:

 

(i)            amend, terminate or waive any terms of the Loan Documents
(including this Agreement) if such amendment, termination or waiver would:

 

(A)                               increase the maximum amount of credit
available under the Credit Facility or increase the amount of any Lender’s
Commitment;

 

(B)                               decrease the amount of any payment or
repayment (as applicable) of principal, interest, fees or other amounts due
under the Loan Documents;

 

(C)                               extend the Credit Facility Maturity Date;

 

(D)                               extend any date fixed by the Loan Documents
for the payment of principal, interest, fees or other amounts due under the Loan
Documents;

 

(E)                                change the definition of Required Lenders;

 

(F)                                 change the definition of Applicable
Percentage; or

 

(G)                               change any provision relating to the pro rata
treatment of Lenders;

 

(ii)           release the Borrower or any Guarantor;

 

(iii)          release any Security Document or change the priority of any
Lender’s security interest in the Property, except as otherwise expressly
permitted under this Agreement;

 

(iv)          amend, terminate or waive this ARTICLE XIV or Section 18.03 or any
other provision of this Agreement providing for the unanimous consent of all the
Lenders;

 

(v)           consent to the assignment or transfer by the Borrower of any of
its rights and obligations under the Loan Documents.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Actions Requiring the Consent of Required
Lenders.  Unless otherwise specified in this Agreement, the Agent may only take
the following actions with the prior written consent of the Required Lenders:

 

(i)            subject to this Section 14.07, exercise any rights of notice and
approval granted to the Lenders under this Agreement;

 

(ii)           amend, terminate or waive any term of the Loan Document
(including a waiver of a Default) other than any amendments, terminations or
waivers set out in Section 14.07(b) which require the unanimous consent of the
Lenders;

 

(iii)          all actions or decisions relating to matters not expressly set
out in Section 14.07(a) and (b) above, including:

 

(A)          amend or waive any conditions precedent set out in ARTICLE VI;

 

(B)          amend or waive a Default;

 

(C)          provide written notice to the Borrower of a Default;

 

(D)          accelerate the Obligations;

 

(E)           issue a demand letter or enforcement notices to the Borrower or
the Guarantors;

 

(F)           take any action to enforce performance of the Obligations and
realize on the Security Documents including without limitation the appointment
of an interim receiver, receiver, receiver manager or other trustee;

 

(G)          pay insurance premiums, Taxes and any sums that may be required to
be paid to protect the Lenders and preserve their collateral; and

 

(H)          engage professionals;

 

(iv)          as between the Borrower, on the one hand, and the Agent and the
Lenders, on the other hand:

 

(A)          all statements, certificates, consents and other documents which
the Agent purports to deliver on behalf of the Lenders or the Required Lenders
shall be binding on each of the Lenders, and the Borrower shall not be required
to ascertain or confirm the authority of the Agent in delivering such documents;

 

(B)          all certificates, statements, notices and other documents which are
delivered by the Borrower to the Agent in accordance with this Agreement, shall
be deemed to have been duly delivered to each of the Lenders; and

 

(C)          all payments which are delivered by the Borrower to the Agent in
accordance with this Agreement shall be deemed to have been duly delivered to
each of the Lenders; and

 

66

--------------------------------------------------------------------------------


 

(v)           except in its own right as a Lender, the Agent shall not be
required to advance its own funds for any purpose and, in particular, shall not
be required to pay with its own funds insurance premiums, taxes or public
utility charges or the cost of repairs or maintenance with respect to any
Property that is the subject matter of any security, nor shall it be required to
pay with its own funds the fees of solicitors, counsel, auditors, experts or
agents engaged by it as permitted hereby.

 

(vi)          notwithstanding the foregoing, no amendment, modification or
waiver affecting the rights or obligations of the Agent may be made without
consent.

 

Section 14.08                     Indemnification.

 

Each Lender agrees to indemnify the Agent and hold it harmless (to the extent
not reimbursed by the Borrower), rateably according to its Applicable Percentage
(and not jointly or jointly and severally) from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any counsel, which may be incurred by or asserted against
the Agent in any way relating to or arising out of the Loan Documents or the
transactions therein contemplated. However, no Lender shall be liable for any
portion of such losses, claims, damages, liabilities and related expenses
resulting from the Agent’s gross negligence or willful misconduct as determined
by a judgment of a court of competent jurisdiction.  The Agent shall not be
required to take or continue any action unless the Agent has received sufficient
funds or arrangements satisfactory to it for indemnification to cover the cost
of the proposed action.

 

Section 14.09                     Replacement of Agent.

 

(a)                                 The Agent may at any time give written
notice of its resignation to the Lenders and the Borrower. On receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor Agent, which shall be a
Lender having an office in Toronto, Ontario, or an Affiliate of any such Lender
with an office in Toronto, Ontario. The Agent may also be removed at any time by
the Required Lenders on 30 days’ notice to the Agent and the Borrower as long as
the Required Lenders, in consultation with the Borrower, appoint and obtain the
acceptance of a successor within those 30 days, which successor shall be a
Lender having an office in Toronto, Ontario or an Affiliate of any such Lender
with an office in Toronto, Ontario.

 

(b)                                 If no successor has (i) been appointed by
the Required Lenders, and (ii) accepted the appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, or by such earlier
date as agreed by the Required Lenders, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent meeting the qualifications set out
above and that is not a Defaulting Lender; provided that, if the Agent notifies
the Borrower and the Lenders that no qualifying Person has accepted that
appointment, then the resignation shall nonetheless become effective in
accordance with the retiring Agent’s notice and (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents (except that
the retiring Agent shall continue to hold the Security  Documents on behalf of
the Lenders until a successor Agent is appointed), and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until the Required
Lenders appoint a successor Agent.

 

(c)                                  On the successor’s appointment as Agent,
the successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the former Agent, and the

 

67

--------------------------------------------------------------------------------


 

former Agent shall be discharged from all of its duties and obligations under
the Loan Documents (if not already discharged from them as provided in the
previous subsection). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the termination of the service of
the former Agent, the provisions of this Article and of ARTICLE XVI shall
continue in effect for the benefit of the former Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the former Agent was acting as Agent.

 

Section 14.10                     Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance on the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based on this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 14.11                     Collective Action of the Lenders.

 

Each of the Lenders hereby acknowledges that, to the extent permitted by
Applicable Law, any collateral security and the remedies provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Agent on the decision of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in the Loan
Documents). Accordingly, despite any of the provisions contained herein or in
any collateral security, each of the Lenders hereby agrees that it shall not be
entitled to take any action hereunder or thereunder including any declaration of
default hereunder or thereunder but that any such action shall be taken only by
the Agent with the prior written agreement of the Required Lenders (or such
other numbers or percentage of the Lenders as shall be expressly provided for in
the Loan Documents). Each of the Lenders hereby further agrees that, on any such
written agreement being given, it shall co-operate fully with the Agent to the
extent requested by the Agent.  Despite the foregoing, in the absence of
instructions from the Lenders and where in the sole opinion of the Agent, acting
reasonably and in good faith, the exigencies of the situation warrant such
action, the Agent may without notice to or consent of the Lenders take such
action on behalf of the Lenders as it deems appropriate or desirable in the
interests of the Lenders. The Agent may refrain from acting in accordance with
any instructions from the Required Lenders to take any steps to enforce or
realize on any Property subject to the Security Documents, until it shall have
received such security as it may reasonably require against all costs and
expenses (including legal fees) that it will or may incur in complying with such
instructions.

 

Section 14.12                     Defaulting Lenders.

 

Notwithstanding, any provision in this Agreement to the contrary, upon a Lender
becoming a Defaulting Lender:

 

(a)                                 The provisions of this Section 14.12 (a) to
(e) shall apply to the extent permitted by Applicable Law until the Lender is no
longer a Defaulting Lender.

 

68

--------------------------------------------------------------------------------


 

(b)                                 Such Defaulting Lender will not be entitled
to vote on any issue (other than on a reduction of the principal amount of its
loan or any increase or extension of its Commitment) and its Commitment will be
excluded in the determination of decisions requiring the consent of the Required
Lenders or the unanimous consent of all Lenders.

 

(c)                                  Non-Defaulting Lenders will be allocated,
based on their Applicable Percentage (excluding the Defaulting Lender’s
Commitment and up to such Non-Defaulting Lender’s Commitment), the funding
obligations of the Defaulting Lender to the Borrower.   The Defaulting Lender
will not be released from its obligations to the Borrower, notwithstanding such
reallocation.

 

(d)                                 The Agent can withhold any amount that it
receives which would otherwise be payable to a Defaulting Lender in a segregated
account and apply such amounts at such time or times as may be determined by the
Agent as follows:

 

(i)            First, to the payment of any amounts owing by the Defaulting
Lender to the Agent under this Agreement;

 

(ii)           Second, to repay on a pro rata basis the incremental portion of
any Commitments made by a Lender pursuant to this Section in order to fund a
shortfall created by a Defaulting Lender and, upon receipt of such repayment,
each such Lender shall be deemed to have assigned to the Defaulting Lender such
incremental portion of such Commitment;

 

(iii)          Third, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and

 

(iv)          Forth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

(e)                                  A Defaulting Lender will remain a
Defaulting Lender until the Agent notifies the Defaulting Lender that they are
satisfied that such Defaulting Lender is no longer a Defaulting Lender. 
Concurrently, with such notification, the Agent will make such adjustments among
the Lenders as are necessary to give effect to the foregoing and the provisions
in this Section shall cease to apply, provided that no retroactive adjustments
will be made (including with respect to interest and fees).

 

Section 14.13                     Administrative Agent May File Proofs of Claim.

 

(a)                                 In case of the pendency of any proceeding
under any Bankruptcy and Insolvency Laws, the Agent (irrespective of whether the
principal of any Advance shall then be due and payable as set forth herein or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

 

(i)            to file and prove a claim in such proceeding for the full amount
of the principal and interest owing and unpaid in respect of any Advance and all
other Obligations that are owing and unpaid, and to file such other documents as
may

 

69

--------------------------------------------------------------------------------


 

be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent, and their respective
agents and counsel and all other amounts due the Lenders and the Agent; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, interim receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Agent and, if the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent.

 

(b)                                 Nothing contained herein shall be deemed to
authorize the Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, proposal, compromise or
composition affecting the Obligations or the rights of any Lender or to
authorize the Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 14.14                     Provisions Operative Between Lenders and Agent
Only.

 

The provisions of this Article relating to the rights and obligations of the
Lenders and the Agent inter se shall be operative as between the Lenders and the
Agent only, and the Loan Parties shall not have any rights or obligations under,
or be entitled to rely for any purpose on, such provisions.

 

ARTICLE XV
Change of Circumstance

 

Section 15.01                     Change in Law.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)           subject any Lender to any Taxes of any kind whatsoever with
respect to this Agreement or any Advance made by it, or change the basis of
taxation of payments to a Lender in respect of this Agreement or any Advance,
except for Indemnified Taxes, Other Taxes covered by Section 15.02 and Excluded
Taxes;

 

(iii)          impose on any Lender any other condition, cost or expense
affecting this Agreement or the Advance made by that Lender;

 

and the result of any of the foregoing shall be to increase the cost to a Lender
of making, converting to, continuing or maintaining any Advance, of maintaining
its obligation to make any such Advance, or to reduce the amount of any sum
received or receivable by a Lender hereunder (whether of principal, interest or
any other amount) then, upon request of the Lender, the

 

70

--------------------------------------------------------------------------------


 

Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Certificate of Increased Costs. A
certificate from a Lender setting forth the amount or amounts necessary to
compensate it or its holding company as specified in
Section 15.01(a) (collectively, “Additional Compensation”), including reasonable
detail of the basis of calculation of the amount or amounts, and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
the Additional Compensation to the applicable Lender within 10 days after
receipt of any such certificate.

 

(c)                                  Delay in Making a Request. Failure or delay
on the part of a Lender to demand Additional Compensation pursuant to this
Section shall not constitute a waiver of the Lender’s right to demand such
compensation.

 

Section 15.02                     Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes, other
than Excluded Taxes; provided that if a Loan Party is required by Applicable Law
(as determined in the good faith discretion of such Loan Party) to deduct or
withhold any Taxes from any such payment, then:

 

(i)                                     if such Tax is an Indemnified Tax, the
amount payable by such Loan Party shall be increased so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional amounts payable under this Section), the Agent, Lender
or other payee, as applicable, receives an amount equal to the amount it would
have received had no such deductions or withholdings been made; and

 

(ii)                                  the Loan Party shall make such deductions,
pay the full amount deducted to the relevant Governmental Authority promptly and
in accordance with Applicable Law, and provide to the Agent, Lender or other
payee, as applicable, official receipts or other evidence satisfactory to such
payee of each such payment.

 

(b)                                 The Loan Parties shall timely pay all Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law
or, at the option of the Agent, promptly reimburse the Agent for the payment of
any Other Taxes.

 

(c)                                  The Loan Parties shall jointly and
severally indemnify the Agent and each Lender, on demand, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the Agent
or that Lender or required to be withheld or deducted from a payment to the
Agent or that Lender and any reasonable expenses arising from or with respect to
the Indemnified Taxes, whether or not they were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of the payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for:

 

71

--------------------------------------------------------------------------------


 

(i)                                     any Indemnified Taxes attributable to
such Lender (but only to the extent that the Loan Parties have not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so);

 

(ii)                                  any Taxes attributable to such Lender’s
failure to comply with the maintenance of the Register; and

 

(iii)                               any Excluded Taxes attributable to such
Lender,

 

in each case, that are paid or payable by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amounts due to the Agent under this Section 15.02(d).

 

(e)                                  As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 15.02, the Loan Party shall deliver to the Agent the original or a
certified true copy of the receipt issued by the Governmental Authority
evidencing such payment, a copy of the return reporting the payment or other
evidence of the payment that is satisfactory to the Agent, acting reasonably.

 

(f)                                   Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which that
jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by Applicable Law and at any time reasonably requested by the
Borrower or the Agent, all properly completed and executed documentation
prescribed by Applicable Law that will permit the payments to be made without
withholding or at a reduced rate of withholding.  In addition: (i) any Lender
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent that will enable the Borrower
or the Agent to determine whether or not that Lender is subject to withholding
or information reporting requirements; and (ii) any Lender shall notify the
Borrower and the Agent in writing within five Business Days of ceasing to be, or
to be deemed to be, (i) resident in Canada for purposes of Part XIII of the
Income Tax Act (Canada) or any successor provision, or (ii) resident in the
United States for purposes of the Internal Revenue Code of the United States.
Each Lender agrees that if any form or certification it delivers pursuant to
this Section 15.02(f) expires or becomes obsolete, inaccurate or incomplete in
any respect, it shall update such form, certification and other documentation as
required by Applicable Law and provide such revised documentation to the
applicable Loan Parties within five business days of the event causing such
obsolesce or inaccuracy.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to FATCA Withholding Tax if that Lender were to
fail to comply with the applicable reporting requirements provided by Sections
1471-74 of the Internal Revenue Code of the United States, and Treasury
Regulations and other guidance issued thereunder), the Lender shall deliver to
the Borrower and the Agent at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent, the documentation prescribed
by Applicable Law and

 

72

--------------------------------------------------------------------------------


 

such additional documentation reasonably requested by the Borrower or the Agent
as may be necessary for the Borrower and the Agent to comply with their
obligations relating to FATCA Withholding Tax and to determine that the Lender
has complied with its obligations relating to FATCA Withholding Tax or to
determine the amount to deduct and withhold from the payment.  Each Lender
agrees that if any form or certification it delivers pursuant to this
Section 15.02(g) expires or becomes obsolete, inaccurate or incomplete in any
respect, it shall update such form, certification and other documentation as
required by Applicable Law and provide such revised documentation to the
applicable Loan Parties within five business days of the event causing such
obsolesce or inaccuracy.

 

(h)                                 If any party to this Agreement determines,
in its sole discretion exercised in good faith, If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 15.02 (including by the payment of additional amounts pursuant to this
Section), or that, because of the indemnification, it has benefited from a
reduction in Excluded Taxes otherwise payable by it, it shall pay to the
indemnifying party an amount equal to the refund or reduction (but only to the
extent of the indemnification), net of all out-of-pocket expenses of the Agent
or Lender, as the case may be, and without interest (other than any net after
Tax interest paid by the relevant Governmental Authority with respect to any
such refund).  The indemnifying party, upon the request of the indemnified
party, shall repay to the indemnified party the amount paid over pursuant to
this Section 15.02(h) if the indemnified party is required to repay the refund
or reduction to the Governmental Authority.  Notwithstanding anything to the
contrary in this Section 15.02(h), in no event shall the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 15.02(h) the payment of which would place the indemnified party in a
less favourable net after-Tax position than the indemnified party would have
been in if the Tax subject to indemnification and giving rise to such refund or
reduction had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section shall not be construed to require any indemnified
party to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or to any other
Person, to arrange its affairs in any particular manner or to claim any
available refund or reduction.

 

Section 15.03                     Illegality.

 

If any Lender determines that any Applicable Law (including any Sanctions), has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its applicable lending office to make or maintain
any Advance (or to maintain its obligation to make any Advance), or to determine
or charge interest rates based upon any particular rate, then, on notice by that
Lender to the Borrower through the Agent, any obligation of the Lender with
respect to the activity that is unlawful shall be suspended until the Lender
notifies the Agent and the Borrower that the circumstances giving rise to that
determination no longer exist.  Upon receipt of that notice, the Borrower shall,
upon demand from that Lender (with a copy to the Agent), or prepay in order to
avoid the activity that is unlawful.  Upon any such prepayment, the Borrower
shall also pay accrued interest on the amount so prepaid.

 

Section 15.04                     Replacement of Lenders.

 

(a)                                 Designation of Different Lending Office. If
any Lender requests compensation under Section 15.01 (Change in Law), or
requires the Borrower to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section

 

73

--------------------------------------------------------------------------------


 

15.02 (Taxes), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Advance or to assign its
rights and obligations under this Agreement to another of its offices, branches
or Affiliates, if, in the judgment of the Lender, doing so (i) would eliminate
or reduce amounts payable pursuant to Section 15.01 or Section 15.02, as the
case may be, in the future, and (ii) would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  Subject to
Section 15.04(a), if:

 

(i)                                     any Lender requests compensation under
Section 15.01 (Change of Law);

 

(ii)                                  the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 15.02 (Taxes);

 

(iii)                               any Lender’s obligations are suspended
pursuant to Section 15.03 (Illegality);

 

(iv)                              any FATCA Withholding Tax is imposed on any
payment to a Lender under or in connection with this Agreement (whether the
payment is made directly or through another financial institution); or

 

(v)                                 any Lender becomes a Defaulting Lender,

 

then the Borrower may, at its sole expense and effort, upon 10 days’ notice to
that Lender and the Agent, require the Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, ARTICLE XVII, all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(A)                               the Borrower pays the Agent the assignment fee
specified in Section 17.02(d);

 

(B)                               there is no Default or Event of Default;

 

(C)                               the Lender receives payment of an amount equal
to the outstanding principal of its Advance, accrued interest, accrued fees and
all other amounts payable to it under the Loan Documents (including any breakage
costs and amounts required to be paid under this Agreement as a result of
prepayment to a Lender) from any assignee and/or the Borrower;

 

(D)                               in the case of any assignment resulting from a
claim for compensation under Section 15.01, or payments required to be made
pursuant to Section 15.02, the assignment will result in a reduction in future
compensation or payments; and

 

(E)                                any assignment does not conflict with
Applicable Laws.

 

74

--------------------------------------------------------------------------------


 

(c)                                  No Lender shall be required to make any
assignment or delegation pursuant to the foregoing Section 15.04(b) or accept
repayment if, before completion, as a result of a waiver by the Lender or
otherwise, the circumstances entitling the Borrower to require the assignment
and delegation or repayment cease to apply.

 

ARTICLE XVI
Costs, Expenses and Indemnities

 

Section 16.01                     Costs and Expenses.

 

The Borrower agrees to pay promptly on demand:

 

(a)                                 all reasonable costs and expenses incurred
by the Agent and its Affiliates including the reasonable fees, charges and
disbursements of counsel for the Agent, in connection with the Credit Facility,
the preparation, negotiation, execution, delivery and administration of the Loan
Documents, and any amendments, modifications or waivers of their provisions
(whether or not the transactions contemplated by them are consummated), provided
that the  legal fees of Cassels Brock & Blackwell LLP payable by the Borrower
under this Section 16.01(a) shall be limited to Cdn$175,000.00 (exclusive of
fees, taxes and disbursements (including any fees of local counsel)); and

 

(b)                                 all reasonable and documented out-of-pocket
expenses incurred by the Agent or any Lender, including the reasonable fees,
charges and disbursements of counsel, in connection with the enforcement or
protection of its rights under or in connection with the Loan Documents,
including its rights under this Section, or in connection with the Advance,
including all such out-of-pocket expenses (including lawyers, auditors,
consultants and accountants) incurred during any workout, restructuring, or
negotiations in respect of the Obligations or the Credit Facility or the Loan
Parties.

 

Section 16.02                     Indemnity by the Borrower.

 

In addition to any liability or obligation of the Borrower to the Agent or
Lenders under any other provision of this Agreement, the Borrower shall
indemnify and hold the Agent (and its sub-agents), each Lender and each Related
Party of any of the foregoing Persons (each, an “Indemnified Party”) harmless
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnified
Party (collectively, the “Claims”), incurred by any Indemnified Party or
asserted against any Indemnified Party by any Loan Party or other Person (except
an Indemnified Party) arising out of, in connection with, or as a result of:

 

(a)                                 the execution or delivery of any Loan
Document or any agreement or instrument contemplated in any Loan Document, the
performance or non-performance by the parties of their respective obligations
under any Loan Document or the consummation or non-consummation of the
transactions contemplated by the Loan Documents;

 

(b)                                 the Advance or the use or the proposed use
of its proceeds;

 

(c)                                  any actual or alleged presence or release
of Hazardous Materials on or from the Premises, or any claim or liability under
Environmental Laws related to the Loan Parties or any of their Subsidiaries in
any way; or

 

75

--------------------------------------------------------------------------------


 

(d)                                 any actual or prospective claim,
investigation, litigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnified Party is a party thereto;

 

provided that, such indemnity shall not be available to any Indemnified Party to
the extent that the Claims: (i) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnified Party; (ii) result
from a claim brought by the Borrower or any other Loan Party against any
Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Loan Party has
obtained a final and non-appealable judgment in its favour on such claim as
determined by a court of competent jurisdiction; or (iii) are in respect of
matters specifically addressed in Sections 17.01, 17.02 and 18.01.

 

Section 16.03                     Reimbursement by the Lenders.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Article to be paid by it to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, demands, liability or related expense, as the case may be, was incurred
by or asserted against the Agent, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this Section are subject to the
other provisions of this Agreement concerning several liability of the Lenders.

 

Section 16.04                     Funding Indemnity.

 

(a)                                 In addition to any liability or obligation
of the Borrower to the Agent and the Lenders under any other provision of this
Agreement, the Borrower shall indemnify and hold the Indemnified Parties
harmless against any and all Claims (including any expense or cost incurred in
the liquidation and re-deployment of funds acquired to fund or maintain any
portion of an Advance and reasonable and documented out-of-pocket expenses and
legal fees on a solicitor and her own client basis) incurred by any Indemnified
Party as a result of or in connection with:

 

(i)                                     the Borrower’s failure to fulfill any of
its Obligations, including any cost or expense incurred by reason of the
liquidation or redeployment in whole or in part of deposits or other funds
required by the Lender to fund or maintain any Advance, as a result of the
Borrower’s failure to complete a Drawdown or to make any payment, repayment or
prepayment on the date required hereunder or specified by it in any notice given
hereunder;

 

(ii)                                  the Borrower’s failure to pay any other
amount, including any interest or fee, when due under this Agreement or any
other Loan Document; or

 

(iii)                               the Borrower’s failure to provide any notice
required to be given by it to the Agent or the Lenders hereunder.

 

76

--------------------------------------------------------------------------------


 

(b)                                 A certificate from the Agent or the affected
Lender setting forth the amount or amounts necessary to compensate it for any
such loss, claim, cost, damage or liability, including reasonable detail of the
basis of calculation of the amount or amounts, and delivered to the Borrower,
shall be conclusive absent manifest error.

 

Section 16.05                     Waiver of Consequential Damages.  The Borrower
and each other Loan Party agrees, to the fullest extent permitted by Applicable
Law, not to assert, and hereby waives, any claim against any Indemnified Party,
on any theory of liability, for indirect, consequential, punitive, aggravated or
exemplary damages (as opposed to direct damages), arising out of, in connection
with, or as a result of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof.  No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby

 

Section 16.06                     Payments.

 

All amounts due under this Article shall be payable promptly after demand is
made for payment by the Indemnified Party. A certificate of the Agent or a
Lender setting forth the amount or amounts owing under this Article, including
reasonable detail of the basis of calculation thereof, and delivered to the
Borrower shall be conclusive absent manifest error.

 

Section 16.07                     Releases.

 

The Borrower and each other Loan Party agrees that neither it nor any of its
Subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification or contribution could be sought hereunder (whether or not any
Indemnified Party is an actual or potential party to such claim, action or
proceeding) without the prior written consent of the applicable Indemnified
Party, unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising out of such claim,
action or proceeding.

 

ARTICLE XVII
Successors and Assigns; Assignment and Participation

 

Section 17.01                     Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except: (i) to an Eligible Assignee in accordance with
the provisions of Section 17.02; (ii) by way of participation in accordance with
the provisions of Section 17.05; or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 17.06 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, sub-agents contemplated hereby, Participants to the
extent provided in Section

 

77

--------------------------------------------------------------------------------


 

17.05 and, to the extent expressly contemplated hereby, the Affiliates of each
of the Agent, any sub-agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

Section 17.02                     Assignments by Lenders.

 

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advance at the time owing to it).

 

(a)                                 Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned; except that this clause shall not prohibit any Lender from assigning
all or a portion of its rights and obligations among separate credits on a
non-pro rata basis;

 

(b)                                 Any assignment must be approved by the Agent
(which is not to be unreasonably withheld or delayed) unless:

 

(i)                                     no Default has occurred and is
continuing, and the assignment is relating to the Facility Commitment and the
Credit Facility is fully advanced; or

 

(ii)                                  the proposed assignee is a bank whose
senior, unsecured, non-credit enhanced, long term debt is rated at least A3, A-
or A low by at least two of Moody’s, S&P and Dominion Bond Rating Service
Limited, respectively.

 

(c)                                  Any assignment must be approved by the
Borrower (such approval not to be unreasonably withheld or delayed) unless:
(i) the proposed assignee is itself already a Lender; or (ii) a Default has
occurred and is continuing.

 

(d)                                 The assigning Lender and the applicable
Eligible Assignee shall execute and deliver to the Agent an assignment and
assumption agreement in substantially the form of Schedule “G” or any other form
approved by the Agent (an “Assignment Agreement”), together with all consents
required hereunder; and the Eligible Assignee, if it is not a Lender, shall
deliver any administrative questionnaire required by the Agent.

 

(e)                                  No such assignment shall be made to: (i) a
Loan Party or any of its Subsidiaries or Affiliates; (ii) a natural Person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person; or (iii) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender, would constitute a
Defaulting Lender or a Subsidiary thereof.

 

(f)                                   In connection with any assignment of the
Advance or Commitments of any Defaulting Lender, such assignment shall not be
effective until all conditions to such assignment set forth herein are satisfied
and the parties to the assignment make such additional payments to the Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including, with the consent of
the Borrower and the Agent, funding the applicable pro rata share of the Advance
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent) to: (i) pay and
satisfy in full all payment liabilities (including accrued interest) owed by
such Defaulting

 

78

--------------------------------------------------------------------------------


 

Lender to the Agent and each other Lender hereunder; and (ii) acquire and fund,
if applicable, its full pro rata share of the Advance in accordance with its
Applicable Percentage. Notwithstanding the foregoing, if any assignment of the
Advance or Commitments of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Section 17.03                     Effect of Assignment.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 17.04, from and after the effective date specified in each Assignment
Agreement, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement and the other Loan
Documents, including the Security Documents, and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 17.01, 17.02,
17.03 and ARTICLE XVI and shall continue to be liable for any breach of this
Agreement by such Lender with respect to facts and circumstances occurring
before the effective date of such assignment; provided that, except as otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 17.03 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 17.05. Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
the Borrower or a new Advance to the Borrower.

 

Section 17.04                     Register.

 

The Agent shall maintain, at the Agent’s Office, a copy of each Assignment
Agreement delivered to it and a register recording the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advance owing to, each Lender under the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent, and the Lenders shall treat each
Person whose name is recorded in the Register under the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and by any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

Section 17.05                     Participations.

 

(a)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (other than a natural Person, a Borrower or Guarantor or any of the
Borrower’s or Guarantor’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Advance owing to it);
provided that, (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (iii) the Borrower, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any

 

79

--------------------------------------------------------------------------------


 

payment by a Participant to a Lender in connection with a sale of a
participation shall not be deemed to be a repayment by the Borrower or a new
Advance to the Borrower. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 14.08 with respect to any payments
made by such Lender to its Participants.

 

(b)                                 Subject to this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 15.01 and
Section 15.02 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 17.02.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.05 as though it were a Lender; provided that, the Participant agrees
to be subject to Section 14.06 as though it were a Lender.

 

(c)                                  Any agreement or instrument under which a
Lender sells such a participation shall provide that such selling Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that, such
agreement or instrument may provide that such selling Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would: reduce the principal of, or interest on, the Credit
Facility or any fees or other amounts payable hereunder; postpone any date fixed
for any payment of principal of, or interest on, the Advance or any fees or
other amounts payable hereunder; or increase the Commitment or extend the
maturity date of the Advance, in each case to the extent subject to such
participation, or release a material portion of the Security Documents, any
collateral held for the Obligations or the value of any guarantees.

 

(d)                                 A Participant shall not be entitled to
receive any greater payment under Section 15.01 and Section 15.02 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
the Participant is made with the Borrower’s prior written consent.

 

Section 17.06                     Certain Pledges.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender;
provided that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

ARTICLE XVIII
Miscellaneous

 

Section 18.01                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (or by email as
provided in Section 18.01(b), all notices and other communications provided for
herein shall be made in writing and mailed by certified or registered mail,
delivered by hand or overnight courier service, or sent by facsimile or e-mail
to the addresses or facsimile numbers or e-mail address, as the case may be
specified beside each party’s signature on the signature page hereto or, if to a
Loan Party other than the Borrower, in the care of the Borrower.

 

80

--------------------------------------------------------------------------------


 

Notices mailed by certified or registered mail or sent by hand or overnight
courier service shall be deemed to have been given when received. Notices sent
by facsimile during the recipient’s normal business hours shall be deemed to
have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
Business Day).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email) pursuant
to procedures approved by the Agent; provided that, the foregoing shall not
apply to notices to any Lender of the Advance to be made if the Lender has
notified the Agent that it is incapable of receiving notices relating to the
Advance by electronic means. The Agent or the Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that, approval of such procedures may be
limited to particular notices or communications.

 

(c)           Unless the Agent specifies otherwise: (i) notices and other
communications sent by email shall be deemed received upon the sender’s receipt
of an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment); provided that, if such notice, email or other communication is
not sent during the recipient’s normal business hours, such notice, email or
communication shall be deemed to have been sent at the recipient’s opening of
business on the next Business Day; and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(d)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 18.02       Waiver and Cumulative Remedies.

 

(a)           No failure to exercise and no delay in exercising, on the part of
the Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No breach of any provision of any Loan
Document may be waived or discharged verbally, and any waiver of, or consent to,
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be made by way of an instrument in writing signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the time and purpose for which given. Without limiting the generality of
the foregoing, the making of an Advance shall not be construed as a waiver of
any Default, regardless of whether the Agent or any Lender may have had notice
or knowledge of such Default at the time.

 

(b)            The rights and remedies of the Agent and Lenders under the Loan
Documents are cumulative and are in addition to and not in substitution for any
rights or remedies provided by Applicable Law. Any single or partial exercise by
the Agent and the Lenders of any right or remedy for a Default or Event of
Default shall not be a waiver of or alter, affect or prejudice any other right
or remedy to which they may be lawfully entitled for the same Default or Event
of Default. Any waiver by the Agent and Lenders of a Default or Event of
Default, shall not be a waiver of any subsequent Default or Event of Default.

 

81

--------------------------------------------------------------------------------


 

Section 18.03       Amendments.

 

Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be amended or modified except:

 

(a)           in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the parties hereto, or by the Loan Parties
and the Agent, with the consent of all Lenders required to provide such consent
pursuant to Section 14.07 hereof; and

 

(b)           in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are parties thereto.

 

Section 18.04       Judgment Currency.

 

(a)           If, for the purpose of obtaining a judgment in any court, it is
necessary to convert a sum due to the Lender in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, the
Lender may purchase the Original Currency with the Other Currency on the
Business Day preceding the day on which the final judgment is given or, if
permitted by Applicable Law, on the day on which the judgment is paid or
satisfied.

 

(b)           The obligations of the Borrower in respect of any sum due in the
Original Currency from it to the Lender under any of the Loan Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with
normal banking procedures, purchase the Original Currency with the Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Borrower agrees,
as a separate obligation and notwithstanding the judgment, to indemnify the
Lender against any loss and, if the amount of the Original Currency so purchased
exceeds the sum originally due to the Lender in the Original Currency, the
Lender shall remit such excess to the Borrower.

 

Section 18.05       Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of the Advance, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Agent or any Lender
may have notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Advance or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of ARTICLE XVI shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Advance, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

82

--------------------------------------------------------------------------------


 

Section 18.06       Counterparts; Effectiveness.

 

(a)           This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. Except
as provided in ARTICLE VI, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent has received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by sending a scanned copy by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)           The words “execution,” “signed,” “signature,” and words of similar
import in any Loan Document shall be deemed to include electronic or digital
signatures or the keeping of records in electronic form, each of which shall be
of the same effect, validity and enforceability as manually executed signatures
or a paper-based recordkeeping system, as the case may be, to the extent and as
provided for under Applicable Law, including the Personal Information Protection
and Electronic Documents Act (Canada), the Electronic Commerce Act, 2000
(Ontario) and other similar federal or provincial laws based on the Uniform
Electronic Commerce Act of the Uniform Law Conference of Canada or its Uniform
Electronic Evidence Act, as the case may be.

 

Section 18.07       Severability.

 

If any term or provision of any Loan Document is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision thereof or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify the applicable Loan Document so as to effect the original intent
of the parties as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Section 18.08       Governing Law; Jurisdiction.

 

(a)           This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the Province of Ontario and
the federal laws of Canada applicable therein, without regard to any choice or
conflict of laws principles.

 

(b)           Any action or proceeding arising out of or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby may be instituted in the courts of the Province of Ontario, and each
party irrevocably submits to the non-exclusive jurisdiction of such courts in
any such action or proceeding. The parties irrevocably and unconditionally waive
any objection to the venue of any action or proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein or in any other Loan Document shall affect
any right that the Agent or the Lenders may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

83

--------------------------------------------------------------------------------


 

Section 18.09       Confidentiality.

 

(a)           Each of the Agent and the Lenders agrees to maintain the
confidentiality of all non-public information received from the Borrower or any
other Loan Party relating to the Borrower or its Subsidiaries or their
respective businesses; provided that, in the case of information received from
the Borrower or any other Loan Party after the date hereof, such information is
clearly identified at the time of delivery as being confidential information
(the “Information”), except that Information may be disclosed by the Agent and
each Lender:

 

(i)                                     to its Affiliates and its Related
Parties in connection with the administration of this Agreement and the
preservation, exercise or enforcement of the rights of the Lenders under this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential);

 

(ii)                                  to the extent required or requested by any
regulatory authority purporting to have jurisdiction over the Agent, a Lender,
such Loan Party or their respective Related Parties (including any
self-regulatory authority);

 

(iii)                               to the extent required by any Applicable
Laws or regulations or by any court order or similar legal process;

 

(iv)                              in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of its rights hereunder or thereunder;

 

(v)                                 to (A) any actual or potential assignee,
transferee or participant in connection with the assignment or transfer by a
Lender of any Loans or any participations therein permitted hereunder, or
(B) any actual or prospective party (or its Related Parties) to any hedge, swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower or any other Loan Party or any Subsidiary or any of their
respective obligations, this Agreement or payments hereunder;

 

(vi)                              with the consent of the Borrower; or

 

(vii)                           to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 18.09, or
(B) is available to the applicable Agent or Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, or (C) becomes
available to the Agent or a Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any other Loan
Party.

 

(b)           Any Person required to maintain the confidentiality of Information
as provided in this Section 18.09 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

84

--------------------------------------------------------------------------------


 

Section 18.10       Time of the Essence.

 

Time is of the essence of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BORROWER:

 

MCEWEN MINING INC., as Borrower

 

 

 

McEwen Mining Inc.

 

By:

/s/ Robert McEwen

150 King St. W, #2800

 

Name: Robert McEwen

Toronto, ON M5H 1J9

 

Title: Chairman and Chief Executive Officer

Attention: Robert McEwen

 

 

Facsimile: 647-258-0408

 

 

E-mail: rob@mcewenmining.com

 

 

 

86

--------------------------------------------------------------------------------


 

AGENT:

 

ROYAL CAPITAL MANAGEMENT CORP.,
as Administrative Agent

 

 

 

2 Bloor St. E., Suite 2222

 

By:

/s/ Stephen Rider

The Hudson’s Bay Centre, P.O. Box 117

 

Name: S. Rider

Toronto, ON M4W 1A8

 

Title: President

Attention: Stephen Rider

 

 

Facsimile: 416-221-1253

 

 

E-mail: srider@royalcap.com

 

 

 

 

 

LENDERS:

 

MARK SHOOM, as a Lender

 

 

 

Witness:

/s/ Michele Terlizzi

 

By:

/s/ Mark Shoom

2 Bloor St. E., Suite 2222

 

 

Mark Shoom, as a Lender

The Hudson’s Bay Centre, P.O. Box 117

 

 

Toronto, ON M4W 1A8

 

 

Facsimile: 416-221-1253

 

 

E-mail: mshoom@royalcap.com

 

 

 

87

--------------------------------------------------------------------------------


 

 

 

 

STEPHEN RIDER, as a Lender

 

 

 

 

 

Witness:

/s/ Michele Terlizzi

 

By:

/s/ Stephen Rider

2 Bloor St. E., Suite 2222

 

 

Stephen Rider, as a Lender

The Hudson’s Bay Centre, P.O. Box 117

 

 

Toronto, ON M4W 1A8

 

 

Facsimile: 416-221-1253

 

 

E-mail: srider@royalcap.com

 

 

 

88

--------------------------------------------------------------------------------


 

LENDER:

 

EVANACHAN LIMITED, as a Lender

 

 

 

Evanachan Limited

 

By:

/s/ Robert McEwen

c/o Mr. Robert McEwen

 

Name: Robert McEwen

150 King St. W, #2800

 

Title: President

Toronto, ON M5H 1J9

 

 

Attention: Robert McEwen

 

 

Facsimile: 647-258-0408

 

 

E-mail: rob@mcewenmining.com

 

 

 

89

--------------------------------------------------------------------------------